Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 1 of 92

EXHIBIT “A”
filing complies with the provisions of the Public Access Policy of the

filing confidential information and documents differently than non-confidential information and documents.

$290.00. The filer certifies that this

re

ry County Prothonotary on 02/04/2019 7:52 PM, Fee

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requi

Case# 2019-02406-0 Dacketed at Montgome.

IN THE EQURTOR COMMONPLEAS OF MONTGOMERY COUNTS PENNSYLVANIA

CORNELIUS POTTS

VS.

BANFIELD PET HOSPITAL NO. 2019-02406

NOTICE TO DEFEND - CIVIL

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice
are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE
MONTGOMERY BAR ASSOCATION
100 West Airy Street (REAR)
NORRISTOWN, PA 19404-0268

(610) 279-9660, EXTENSION 201

PRIF0034
R 10/11
y Of the

fidential information and documents.

Case# 2079-02406-0 Docketed at Montgomery County Prothonotary on 02/04/2019 7:52 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Polic

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-com

| -19.cy-01059- 1 Filed 02/14/20 Page 3 of 92
IN THE COURTOR COMMON PLEAS OF MONTGOMERY COUNTY. PENNSYLVANIA
CORNELIUS POTTS

VS.

BANFIELD PET HOSPITAL NO. 2019-02406

CIVIL COVER SHEET

 

State Rule 205.5 requires this form be attached to any document commencing an action in the
Montgomery County Court of Common Pleas. The information provided herein is used solely as an aid
in tracking cases in the court system. This form does not supplement or replace the filing and service of
pleadings or other papers as required by law or rules of court.

 

Name of Plaintiff/Appellant's Attorney: ROBERT F DATNER, Esq., ID: 63086

 

 

Self-Represented (Pro Se) Litigant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class Action Suit Yes X | No
MDJ Appeal Yes X | No Money Damages Requested | X
Commencement of Action: Amount in Controversy:
Complaint More than $50,000
Case Type and Code
Tort:
Premises Liability
Other:

 
cy of the

ig complies with the provisions of the Public Access Poli
thar non-confidential information and documents.

ire filing confidential information and documents differently

$290.00. The filer certifies that this filin

gomery County Prothonotary on 02/04/2019 7:52 PM, Fee

Case# 2019-02406-0 Docketed at Mont
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requ

‘Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 4 of 92
IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
PENNSYLVANIA

Cornelius Potts and Iris Potts
(Individually and as h/w)

1630 Pine Street

Norristown, Pennsylvania 19401

VS.

Banfield Pet Hospital

18101 SE 6th Way NO
Vancouver, Washington 98683
and

Medical Management International, Inc.

8000 NE Tilamook

Box 13998

Portland, Oregon 97213-0998

and

Petsmart, Inc.
19601 North 27th Avenue
Phoenix, Arizona 85027

NOTICE TO DEFEND-CIVIL
You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this complaint and notice are served,
by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any money claimed in the complaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE
MONTGOMERY BAR ASSOCIATION
100 West Airy Street (REAR)
NORRISTOWN, PA 19401

(610) 279-9660, EXTENSION 201
than non-confidential information and documents. -

filing complies with the provisions of the Public Access Policy of the
nfidential information and documents differently ti

$290.00. The filer certifies that this

d Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing co

ty Prothonotary on-02/04/2019 7:52 PM, Fee

Lase# 2019-02406-0 Docketed at Montgomery Coun

Unifie

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 5 of 92

THE DATNER FIRM

BY: ROBERT F. DATNER, ESQUIRE

SUPREME COURT LD. NO.: 63086 ATTORNEY FOR PLAINTIFFS
340 NORTH LANSDOWNE AVENUE

LANSDOWNE, PA 19050

TELEPHONE (610)394-3000

RobertDatner@Yahoo.com

IN THE COURT OF COMMON PLEAS
MONTGOMERY COUNTY, PENNSYLVANIA, CIVIL TRIAL DIVISION

 

Cornelius Potts and Iris Potts

(individually and as h/w)

1630 Pine Street :

Norristown, Pennsylvania 19401 : DOCKET NO.:

Vv.
Banfield Pet Hospital

18101 SE 6" Way :
Vancouver, Washington 98683 :

and :
Medical Management International, Inc. :
8000 NE Tilamook

Box 13998

Portland, Oregon 97213-0998

and :
Petsmart, Inc. : CIVIL ACTION-AT LAW
19601 North 27" Avenue :
Phoenix, Arizona 85027 :

 

COMPLAINT

1. Plaintiffs, Cornelius Potts and Iris Potts are husband, wife, and residents of the
Commonwealth of Pennsylvania, at the above captioned address.

2. Defendant, Banfield Pet Hospital, with an address as above captioned, is on
$290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

ty Prothonotary on 02/04/2019 7:52 PM, Fee
cords of the Appellate and. Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-02406-0 Docketed at Montgomery Coun
Unified Judicial System of Pennsylvania: Case Re

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 6 of 92

information and belief, a fictitious name under which defendant, Medical Management
International, Inc. does business at 2100 Chemical Road, Plymouth Meeting, Pennsylvania 19462.

3. Defendant, Medical Management International, Inc., on information and belief, is
an Oregon corporation, operating veterinary clinics throughout the United States and doing
business as Banfield Pet Hospital with a veterinary clinic location at 2100 Chemical Road,
Plymouth Meeting, Pennsylvania 19462.

4. Defendant, Petsmart, Inc., on information and belief, is an Arizona Corporation,
with a business address as above captioned.

5. At all times material hereto, all of the above named defendants, both jointly and
independently, themselves or through their agents, servants, and employees, as owners, lessees
and/or sub-lessees, did operate a Veterinary Clinic, Veterinary hospital and retail pet store at 2100
Chemical Road, Plymouth Meeting, Pennsylvania, under the name Banfield Pet Hospital and
every such defendant did exercise care, custody and control of that Veterinary Hospital/clinic and
were responsible for the supervision and training of all of the employees working at the direction
of the defendants.

6. Defendant PetSmart, Inc. operated a retail pet store at the aforementioned 2100
Chemical Road, Plymouth Meeting, Pennsylvania, in which defendants, Banfield Pet Hospital and
Medical Management International, Inc. operated a veterinary Hospital/clinic that provided
veterinary and grooming services.

7. As such, every one of these above listed defendants was responsible for the
inspection, maintenance and upkeep of the aforesaid premises at 2100 Chemical Road, Plymouth
Meeting, Pennsylvania, and for the hiring, training and supervision of employees providing

veterinary and Pet grooming services, and for recognizing and correcting potentially harmful or
of the

fidential information and documents.

documents differently than non-con

y

filing complies with the provisions of the Public Accéss Polic'

$290.00. The filer certifies that this
ire filing confidential information and

gomery County Prothonotary on 02/04/2019 7:52 PM, Fee =

Unified Judicial System of Pennsyivania: Case-Recards of the Appellate and Trial Courts that requ

Case# 2019-02406-0 Docketed at Mont

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 7 of 92

dangerous conditions by reasonable inspection and proper safety practices.

8. On or about February 4, 2017, the incident date, plaintiffs, Cornelius and Iris Potts,
hired the above Defendants individually or jointly for the purpose of having veterinary and
grooming services performed on their pet, a 200 pound Bull Mastiff dog. Specifically the
services sought by the plaintiffs and provided by the defendants were rinsing out the dog’s ears and
clipping the dog’s nails.

9. On the aforementioned date, Veterinary and grooming services were performed by
employees, servants and/or agents of the defendants. Specifically, the services were performed
by two female employees of the defendants.

10. On the aforementioned date, the two employees requested that the plaintiffs assist
them in restraining the dog, while they rinsed out the dog’s ears and clipped the dog’s nails.

11. Plaintiff, Mr. Potts, attempted to hold the rear portion of his dog while the
employees poured liquid in the dog’s ears and clipped the dog’s nails within an examining room at
the defendants’ veterinary hospital/clinic.

12. While the grooming and veterinary services were being performed by the
defendants’ employees the plaintiffs’ dog moved vigorously, thereby causing the liquid solution
then being used to clean the dog’s ears to spray throughout and about the examining room and
causing the glossy tile floor in the room to become wet, slippery and slick.

13. In addition, the dog was caused to bleed when the employees clipped the dog’s
nails causing blood to fall on the glossy tile floor, already wet from the solution that had been
applied to the dog’s ears.

14. While plaintiff, Mr. Potts, attempted to assist in restraining his dog, he was caused

to slip and fall backwards on the wet and slippery tile floor, striking his head on the floor, the result
filing complies with the provisions of the Public Access Policy of the

ire filing confidential information and documents differently than non-confidential information and documents.

$290.00. The filer certifies that this

gomeiy County Prothonotary on 02/04/2019 7:52 PM, Fee

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requ

Case# 2019-02406-0 Docketed at Mont

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 8 of 92

of which caused him to suffer serious and permanent personal injuries and damages.

15. As a consequence of this incident, plaintiff, Comelius Potts sustained injuries

including but not limited to injuries to the spine and neck, fractured spine requiring spinal fusion

surgery, weakness, pain and other injuries to the bones, muscles, tissues, blood, nerves and other

body parts of the head, trunk, torso, neck, extremities and nervous system, the full extent and

nature of which is to be determined.

16. As a further result of the negligence of the defendants, plaintiff, Cornelius Potts

sustained damages including but not limited to:

a.

b.

Pain and suffering, past, present and future:

Past and future medical expenses;

Extreme distress, emotional upset, embarrassment and humiliation, past,
present and future;

Disability, past, present and future;

Disfigurement, loss of life's pleasures and other intangible losses
compensable under the Laws of the Commonwealth of Pennsylvania past,
present and future.

Count I

Cornelius Potts v. Banfield Pet Hospital
Negligence

17. The averments of all other paragraphs of this complaint are repeated herein by

reference, as though set forth here in full.

18. The accident, fall, injury, and damages described above resulted from the

negligence of this defendant and it employees, agents and representatives by acts or omissions,

including but not limited to:
Provisions of the Public Access Policy of the
than.non-confidential information and documents.

Ss that this filing complies with the
ation and documents differently

$290.00. The filer certifie.

rds of the Appellate and Trial Courts that require filing confidential inform

ty Prothonotary on 02/04/2019 7:52 PM, Fee

02406-0 Docketed at Montgomery Coun
icial System of Pennsylvania: Case Reco

Case# 2019-
Unified Judi

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 9 of 92

a. failure to properly secure plaintiffs dog so as to avoid a serious risk of injury
to plaintiff;
b. failure to inspect the floor within the examining room to see an obviously

dangerous condition;

c. failure to use floor mats, carpets or any other device to make sure that a
slippery hazardous floor would not be created during the performance of
veterinary and grooming services that involved liquids, that caused a hazard
to those individuals standing on the floor, such as plaintiff;

d. failure to take reasonable steps to identify and protect against dangerous
conditions which the customers of the defendants could not reasonably be
expected to observe, foresee, avoid or protect against;

e. failure to use the best practices when cleaning/rinsing the ears and clipping
the nails of a large dog;

f. failure to provide adequate safeguards for the plaintiff:

g. failure to choose a different surface for the floor other than a tile floor;

h. failure to use reasonable care to hire and retain individuals for the purpose
of inspecting and cleaning work areas, such as the examining room

described herein,

1. failure to post signs, barricades or other warnings of the dangers:

j. failure to exercise reasonable care under the circumstances.

k. Failure to exercise reasonable care to protect its business inviteds:

1. Improperly requesting the assistance of the plaintiffs in performing

veterinary and grooming services when defendants knew or should have
nfidential information and documents.

filing complies with the provisions of the Public Access Policy of the

filing confidential information and documents differently than non-co

$290.00. The filer certifies that this

ire

gomery County Prothonotary on 02/04/2019 7:52 PM, Fee

Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that requi

Case# 2073-02406-0 Docketed at Mont

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 10 of 92

known that to do so created a serious risk of injury to plaintiffs;

m. Failure to utilize proper veterinary and dog grooming methods and
procedures at defendant’s clinic;

n. failure to perform veterinary and grooming services with a sufficient
number of employees so as to avoid a serious risk of harm to plaintiffs;

O. Allowing the floor to remain slippery and wet during the performance of

veterinary and grooming services so as to create a slip hazard;

p. Inadequate staffing during the performance of veterinary and grooming
services;
q. Failure to post warnings, barricades or other cautionary measures to protect

business invitees;

I. violating the provisions of Federal, State, and local ordinances, laws and
regulations governing the operation of a veterinary and pet grooming
facility;

S. Violating the provisions of applicable industry, trade, safety and other
practice standards;

t. Failure to reasonably inspect and repair the dangers and defects at the
property under this defendant’s custody and control;

u. Failure to use reasonable care in hiring, assigning, monitoring, and
overseeing such company or individual employees or independent
contractors who were engaged in any activity that caused or contributed to
the injury of the plaintiff.

V. Failure to use reasonable care in training such company or individual
y Of the

than non-confidential information and documents.

filing complies with the provisions of the Public Access Polic

documents differently

$290.00. The filer certifies that this
re filing confidential information and

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requi

ty Proinonotary on 02/04/2019 7:52 PM, Fee

Case# 2019-02406-0 Docketed at Montgomery Coun

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 11 of 92

employees or independent contractors who were engaged in any activity
that caused or contributed to the injury of the plaintiff.
w. Failure to use reasonable care in practicing veterinary medicine and dog

grooming.

WHEREFORE, plaintiff prays for damages against this defendant in an amount
exceeding the jurisdictional arbitration limits, plus the imposition of delay damages, interest, court
costs, and other costs allowed by law.

Count II

Cornelius Potts v. Medical Management International, Inc. Corporation
Negligence

19. The averments of all other paragraphs of this complaint are repeated herein
by reference, as though set forth here in full.

20. The accident, fall, injury, and damages described above resulted from the
negligence of this defendant and it employees, agents and representatives by acts or omissions,

including but not limited to:

a. failure to properly secure plaintiffs dog so as to avoid a serious risk of injury
to plaintiff;
b. failure to inspect the floor within the examining room to see an obviously

dangerous condition;

c. failure to use floor mats, carpets or any other device to make sure that a
slippery hazardous floor would not be created during the performance of
veterinary and grooming services that involved liquids, that caused a hazard

to those individuals standing on the floor, such as plaintiff:
y of the

$290.00. The filer certifies that this filing complies with the provisions of the Public Access Polic’

filing confidential information and documents differently than non-co

nfidential information and documents.

ire

ly Prothonotary on 02/04/2019 7:52 PM, Fee

Case# 2019-02406-0 Docketed at Montgomery Count
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requii

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 12 of 92

d. failure to take reasonable steps to identify and protect against dangerous
conditions which the customers of the defendants could not reasonably be
expected to observe, foresee, avoid or protect against;

€. failure to use the best practices when cleaning/rinsing the ears and clipping
the nails of a large dog;

f. failure to provide adequate safeguards for the plaintiff:

g. failure to choose a different surface for the floor other than a tile floor;

h. failure to use reasonable care to hire and retain individuals for the purpose

of inspecting and cleaning work areas, such as the examining room

described herein,
i. failure to post signs, barricades or other warnings of the dangers;
j. failure to exercise reasonable care under the circumstances.
k. Failure to exercise reasonable care to protect its business invitees;
1. Improperly requesting the assistance of the plaintiffs in performing

veterinary and grooming services when defendants knew or should have
known that to do so created a serious risk of injury to plaintiffs;

m. Failure to utilize proper veterinary and dog grooming methods and
procedures at defendant’s clinic;

Dn. failure to perform veterinary and grooming services with a sufficient
number of employees so as to avoid a serious risk of harm to plaintiffs;

O. Allowing the floor to remain slippery and wet during the performance of
veterinary and grooming services so as to create a slip hazard:

p. Inadequate staffing during the performance of veterinary and grooming
of the

y
-confidential information and documents.

the provisions of the Public Access Polic’
ly than non

filing complies with
documents different

$290.00. The filer certifies that this
ire filing confidential information and

gomery County Prothonotary on 02/04/2019 7:52 PM, Fee

- Case# 2019-02406-0 Docketed at Mont
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that requ

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 13 of 92

services;

q. Failure to post warnings, barricades or other cautionary measures to protect
business invitees;

I. violating the provisions of Federal, State, and local ordinances, laws and
regulations governing the operation of a veterinary and pet grooming
facility;

S. Violating the provisions of applicable industry, trade, safety and other
practice standards;

t. Failure to reasonably inspect and repair the dangers and defects at the
property under this defendant’s custody and control;

u. Failure to use reasonable care in hiring, assigning, monitoring, and
overseeing such company or individual employees or independent
contractors who were engaged in any activity that caused or contributed to
the injury of the plaintiff.

v. Failure to use reasonable care in training such company or individual
employees or independent contractors who were engaged in any activity
that caused or contributed to the injury of the plaintiff.

w. Failure to use reasonable care in practicing veterinary medicine and dog

grooming.

WHEREFORE, plaintiff prays for damages against this defendant in an amount
exceeding the jurisdictional arbitration limits, plus the imposition of delay damages, interest, court

costs, and other costs allowed by law.
-confidential information and documents.

$290.00. The filer certifies that this Yiling complies with the provisions of the Public Access Policy of the

Fee
hat require filing confidential information and documents differently than non

?

gomery County Prothonotary on 02/04/2019 7:52 PM,

Case# 2019-02406-0 Docketed at Mont
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts t

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 14 of 92

Count II
Cornelius Potts v. Petsmart, Inc.
Negligence

21. The averments of all other paragraphs of this complaint are repeated herein
by reference, as though set forth here in full.

22. The accident, fall, injury, and damages described above resulted from the
negligence of this defendant and it employees, agents and representatives by acts or omissions,
including but not limited to:

a. failure to properly secure plaintiffs dog so as to avoid a serious risk of injury to plaintiff:

b. failure to inspect the floor within the examining room to see an obviously
dangerous condition;

c. failure to use floor mats, carpets or any other device to make sure that a
slippery hazardous floor would not be created during the performance of
veterinary and grooming services that involved liquids, that caused a hazard
to those individuals standing on the floor, such as plaintiff;

d. failure to take reasonable steps to identify and protect against dangerous
conditions which the customers of the defendants could not reasonably be
expected to observe, foresee, avoid or protect against;

e: failure to use the best practices when cleaning/rinsing the ears and clipping
the nails of a large dog;

f. failure to provide adequate safeguards for the plaintiff:

g. failure to choose a different surface for the floor other than a tile floor;

h. failure to use reasonable care to hire and retain individuals for the purpose

of inspecting and cleaning work areas, such as the examining room
filing complies with the provisions of the Public Access Poticy of the

ire filing confidential information and documents differently than non-confidential information and documents.

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that requi

$290.00. The filer certifies that this

ry County Prothonotary on 02/04/2019 7:52 PM, Fee

Case# 2019-02406-0 Docketed at Montgome.

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 15 of 92

described herein,
i. failure to post signs, barricades or other warnings of the dangers;
j. failure to exercise reasonable care under the circumstances.
k. Failure to exercise reasonable care to protect its business invitees;
1. Improperly requesting the assistance of the plaintiffs in performing

veterinary and grooming services when defendants knew or should have
known that to do so created a serious risk of injury to plaintiffs;

m. Failure to utilize proper veterinary and dog grooming methods and
procedures at defendant’s clinic;

n. failure to perform veterinary and grooming services with a sufficient
number of employees so as to avoid a serious risk of harm to plaintiffs;

Oo. Allowing the floor to remain slippery and wet during the performance of

veterinary and grooming services so as to create a slip hazard:

p. Inadequate staffing during the performance of veterinary and grooming
services;
q. Failure to post warnings, barricades or other cautionary measures to protect

business invitees;

I. violating the provisions of Federal, State, and local ordinances, laws and
regulations governing the operation of a veterinary and pet grooming
facility;

S. Violating the provisions of applicable industry, trade, safety and other
practice standards;

t. Failure to reasonably inspect and repair the dangers and defects at the
fidential information and documents.

the provisions of the Public Access Policy of the

nfidential information and documents differently than non-con

$290.00. The filer certifies that this filing complies with

e Records of the Appellate and Trial Courts that require filing co

ry County Prothonotary on 02/04/2019 7:52 PM, Fee

Case# 2019-02406-0 Docketed at Montgome.
Unified Judicial System of Pennsyivania: Cas

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 16 of 92

property under this defendant’s custody and control;

u. Failure to use reasonable care in hiring, assigning, monitoring, and
overseeing such company or individual employees or independent
contractors who were engaged in any activity that caused or contributed to
the injury of the plaintiff.

Vv. Failure to use reasonable care in training such company or individual
employees or independent contractors who were engaged in any activity
that caused or contributed to the injury of the plaintiff.

Ww. Failure to use reasonable care in practicing veterinary medicine and dog

grooming.

WHEREFORE, plaintiff prays for damages against this defendant in an amount
exceeding the jurisdictional arbitration limits, plus the imposition of delay damages, interest, court
costs, and other costs allowed by law.

COUNT IV
Iris Potts vy. Defendants
Consortium

23. The averments of all other paragraphs of this complaint are repeated herein
by reference, as though set forth here in full.

24. Since the injury and damages sustained by the plaintiff, resulted from the
negligence of these defendants, as set forth in the foregoing counts, plaintiff's spouse, is entitled to
recover from the these defendants for consortium injuries that the spouse has suffered as a

consequence of harm to the injured plaintiff.

25. As aresult of the negligence of these defendants, plaintiff's spouse has been
of the -

y
than non-confidential information and documents.

the provisions of the Public Access Polic’

ly

$290.00. The filer certifies that this filing complies with
re filing confidential information and documents different

jomery County Prothonotary on 02/04/2019 7:52 PM, Fee |
Records of the Appellate and Trial Courts that requii

tg
nia: Case

Case# 2019-02406-0 Docketed at Mont
Unified Judicial System of Pennsyiva

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 17 of 92

deprived of the enjoyment, support, society, companionship, and consortium of the injured spouse
and believes and, therefore, avers that such deprivation will continue into the future.

26. As aresult of the negligence of these defendants, plaintiff’ s spouse has been
compelled in the past and will be compelled in the future, to expend substantial sums of money for
medical care, medicines, and other expenses for the injured spouse directly related to, resulting
from or caused by the negligence of this defendant.
| WHEREFORE, Plaintiff's spouse prays for damages against these defendants in an
amount exceeding the jurisdictional arbitration limits plus the imposition of delay damages,

interest, court costs, and other costs allowed by law.

BY:

 

ROBERT F. DATNER, ESQUIRE
ATTORNEY FOR PLAINTIFFS,
CORNELIUS POTTS AND IRIS POTTS
(INDIVIDUALLY and as H/W)
han non-confidential information and documents.

filing confidential information and documents differently

Provisions ortne rublic Access Policy or tine

g Complies with tne

$29U.0U. Ine Tier certities tat tnis min

Case Records of the Appellate and Trial Courts that require

gomery County Frotnonotary on Uz/u4/ZU1Y 71:92 PM, Fee

nia:

Case® 2U19-U24U0-U Docketed at Mont
Unified Judicial System of Pennsyiva

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 18 of 92

COMMONWEALTH OF PENNSYLVANIA
: SS
COUNTYOF MONTGOMERY
VERIFICATION
Corneilous Potts, hereby states that he is the plaintiff in this action, and that he verifies that the
statements made in the foregoing Complaint are true and correct to the best of his knowledge,

information, and belief. The undersigned understands that the statements therein are made

subject to penalties of 18 Pa. C.S. §4904 relating to unsworn falsification to authorities.

Crndw Lar -

CORNEILOUS POTTS ~

Feb 3, 2019
DATE

 
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 19 of 92

EXHIBIT “B”
- f 92
May 1217 10:@ase 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 200 a

 

PET HOSPITAL

Public Incident Report
Fax to 503-922-8808 S60 -T¥U- CI5G

Usa this form to report aceldents and injurlas to customers or clients in the hospital. Please print legibly.
For infuries to associates, use Nurse Assistan ce Line under Workers Comp.

Hospital #: 00.0562 Incident Date: February 4, 2017 Time: 10:00-114 ‘16am
Hospital Address: 2190 Chemical Rd city; Plymouth Meeting 5. PA zip. 19462
Hospital Phone Number: © 10-828-2430 Team Leader, Kimberly Ahonkhai
Associate to contact regarding this incident: PAaOla Carrillo Cardenas/Kimberly Ahonkhai
incident Witness Name: Paola Carrillo Cardenas Title Veterinary Assistant
Injured Party Name: COMeilous Potts (as shown on letter from Attorney)

state, PA 7.19401

 

 

 

 

injured Party Address: 1630 Pine St City: Norristown

Home Phone: (267) 528-4989 Business: Cell:
Describe Injury/Incident: Paola remembers the owner holding his 197 Ib dog: the owner was

 

 

in a “squatting position." The dog started jumping up and down and the owner lost his

 

balance and fell backwards again the exam room doar. The associate asked the

 

owner if he was alright and he replied yes. The doctor was not in the room at the time:

 

 

 

Body Part injured: Left [J right [J] aoth []
Type: Bruise [_] Laceration/Scrateh [1] site [7] Strain/Sprain [_] Break (] other [J
if Other, please describe: First Aid Provided: ¥Y [] N. C]

 

Additional treatment sought/recommended:y [] wn (J
if a Pet caused injury/incident, please complete the following:

pet Name; Odin Pet Type: Dog Breed; Mastiff Age: OYT,9MO
Gender: M [M] F (] Spayed/Neutered:¥ [JN [[] Vaccinations Current: Y CIN (il

 

Pet Owner Name (if other than injured party}

 

 

 

 

 

 

 

 

Pet Owner Address
Hame Phone Business Cell
(4 lon (ow \(O Veterinary Assistant May 12, 2017
Signature 6 of Associate Reporting incident Title Date
Signature of Injured Party Date

4/29/2044

PI Dae Prad nnn4
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 21.of 92

New Case Transmittal
To: Mare Perry

From: Escence Durkin

Subject: New Referral — Cornelius Potts v. Medical Management international Inc.
Claim Number: 15-00979061

Insured: Medical Management International Inc.
Plaintiff: Cornelius Potts

Date of Loss: 2/4/17

Notice Date: 5/15/17

Referral Date: 11/20/18

Feature Number: 1

Underlying Coverage:
Policy Number - LH2-A938315

Underwriting Company ~ Hanover Insurance Company
Agent — Arthur J. Gallagher (0901489)

Date of Loss ~ 2/4/17

Policy Period ~ 6/1/16 — 6/1/17

Loss Location ~ 2100 Chemical Road, Plymouth Meeting, PA
Underlying Policy Limits - $1,000,000

Med Pay: $10,000

Umbrella Coverage:
There is an umbrella policy with Hanover (policy number UH2-A938316) that has a $5 million limit

Coverage Analysis:

This matter is pre-sult.

Facts of Loss:

The plaintiff alleges that after being in the waiting room, the plaintiff and dog were called into the
examining room. In the room was the plaintiff, tris Reed (SO), Otis (the dog), The Dr. and a vet assistant,
First they were to examine the dog’s ears and flush with a solution. While attempting to flush the dogs
ears with the solution the dog was shaking his head and solution was going onto table and floor, they
flushed the ears multiple times and the plaintiff alleges a tot of solution went onto the floor.

After the ear flush, the Dr. left the room and assistant was to cut the dogs nails. The plaintiff was
squatting down holding his dog from behind and vet assistant was cutting nails. The dog jumped/moved
and the plaintiff slipped on the wet floor and fell backwards striking his back and head on the floor.
Insured states the plaintiff was in exam room with his 197 Ib. mastiff (dog). He was In squatting position

holding dog, when dog began to jump. The plaintiff while attempting to control his dog, fell backwards
and struck a wooden door.

Liability Analysis:
TBD but appears questionabie at this time.

Damages:

PI Dae Brad NNN?
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 22 of 92

Plaintiff's counsel states that his client did not experience immediate pain. The plaintiff left the vet's
office and when he got home he started to feel pain in his back. He continued to work and did not treat
until approximately 3 weeks after the Incident when plaintiff's counsel stated the plaintiff was in so
much pain he could barely walk, The plaintiff went ta the ER and after an MRI and X-rays of his back he
was immediately transported to the OR where they performed an emergency spinal fusion. He was 6
days in ICU and 7 days inpatient. He is still treating with rehab/physical therapy,

Instructions to Counsel:

This matter is pre-suit. Please interview the doctor and any associates that were involved or around
during the time of the incident.

 

The Insured contact is:

Danna Josey

Sr. Lead — Workers’ Compensation and Insurance Unit
Veterinary Health Group

Central Team Support

18101 SE 6th Way, Vancouver, WA 98683

p 360-784-5256 | f 360-784-6256
donna.josey@banfield.com

PI Dae Prad NNN?
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 23 of 92

EXHIBIT “C”
Case 2:19-cv-01059-WB Document 26-1

CORNELIUS POTTS
POTTS vs BANFIELD PET HOSPITAL

Filed 02/14/20 Page 24 of 92

October 08, 2019
1-4

 

 

 

 

Page 1 | Page 3
1 UNITED STATES DISTRICT COURT INDEX
FOR THE EASTERN DISTRICT 2 WITNESSES
2 OF PENNSYLVANIA
3 = 3 Cornelius Potts 5
4 CORNELIUS POTTS and 4 By Mr. Perry 5
TRIS POTTS | 5
5
: 6
6 VS : CIVIL ACTION 7
8
7
BANFIELD PET HOSPITAL, 9
8 MEDICAL MANAGEMENT fl 10
INTERNATIONAL, INC., and 11
9 PETSMART, INC. : NO. 2:19ev-01059
oy
10 October 8, 2019 } 12
lt --- |13
12 Video deposition of Cornelius Potts, 14
13. taken pursuant to notice, was held at the Law
14 Offices of Post & Schell, P.C., Four Penn Center, a9
15 13th Floor, 1600 JFK Boulevard, Philadelphia, 16
16 Pennsylvania 19103, beginning at 10:40 a.m. before 17
i? Jay Pensak, Registered Professional Reporter.
18
18
19 19
20 20
21 ESQUIRE DEPOSITION SERVICES
1835 Market Street, Suite 555 21
22 Philadelphia, Pennsylvania 19103 22
(215) 988-9191 2
8 24
24
a - Page2|; a CO ~ Page 4
i A 1
2 POST & SCHELL, P.C. 2 Tt is hereby stipulated by and
BY: MARC H. PERRY, ESQUIRE 7 a
3 between counsel that filing, sealing,
3 FOUR PENN CENTER
1600 JOHN F. KENNEDY BLVD. 4 signing and certification are waived, and
4 PHILADELPHIA, PA 19103 5 that all objections, except as to the form
COUNSEL FOR DEFENDANTS 6 of the question, are reserved until the
5
- 7 time of trial.
THE DATNER FIRM 8
7 BY: ROBERT F. DATNER, ESQUIRE 9 CORNELIUS POTTS, having been duly
340 N. LANSDOWNE AVENUE 10 sworn, testified as follows:
8 LANSDOWNE, PA 19050 41
COUNSEL FOR PLAINTIFFS
5 12 THE VIDEOGRAPHER: This is the
10 13 videotape deposition of Cornelius Potts
|
11 14 taken in the case of Cornelius Potts
12
a 15 versus Banfield Pet Hospital, et al filed
13
14 16 in the U.S. District Court of
15 17 Pennsylvania, Case Number 2:-19-cv-01059.
16 }18 The deposition is being held in
iM i 1600 JFK Boulevard on October 8th, 20019,
18
19 20 the time is 10:41 a.m.
20 21 My name is Scott Roland, the video
2i 22 operator.
22 23 The court reporter is Jay Pensak.
23
24 Counsel will now introduce

 

 

IRE

DEPOSITION SOLUTIONS

4 ESQU

(S

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 25 of 92
CORNELIUS POTTS

October 08, 2019

 

 

 

 

POTTS vs BANFIELD PET HOSPITAL 5-8
Page 5 Page /

themselves. 1 question to be fully finished so that we can have an

2 MR. PERRY: Marc Perry for Banfield 2 accurate and clear record.

3 Hospital, et al. 3 Is that understood?

4 MR. DATNER: Robert Datner on 4 A Yes.

5 behalf of the plaintiffs, Cornelius and 5 Q Are you currently on any type of

6 Iris Potts. 6 medication, prescription drug, that may affect your

7 THE VIDEOGRAPHER: The court 7 ability to testify truthfully and accurately here

8 reporter will now swear in the witness. 8 today?

9 9 A No.

10 CORNELIUS POTTS, having been duly |10 Q Can you give us your date of birth?

14 sworn, testified as follows: 11 A 10-29-56, October.

12 )12 Q And where do you currently live?

13. BY MR. PERRY: }13 A 1630 Pine Street, Norristown, PA 19401.
14 Q Mr. Potts, good morning. 14 Q And how long have you lived there?

15 A Good morning. 15 A Approximately eight, going on nine years.
16 Q My name is Marc Perry and I'm going tobe |16 Q And do you live there with anyone?

17 asking you some questions about your fall that 7A Yes.

18 occurred on February 4th, 2017. Okay? 18 Q And who do you live there with?

19 A Okay. 19 A lris.

20 Q Before we get started, I'm going to give 20 Q And Iris is your wife?

21 you a set of instructions for us to follow. 21 A Yes. She's my partner.

22 Number one is we have a court 22 Q And when you say partner, are you legally
23 reporter here who is taking down everything you say | 23. married?

24 and everything | say, so it's important that you 24 A No.

Page 6 Page 8

1 speak verbally. Soa yes, no orin paragraph form. | 1 Q How long have you been partners with Iris?

2 Is that understood? 2A Going on eleven years.

3A Yes. 3 Q And do you have any children?

4 Q We do that because it's really hard for a 4 A Yes.

5 court reporter to pick up a nod of the head or a 5 Q How many children do you have?

6 shrug of the shoulders or something like that. 6 A | have two.

7 Is that understood? 7 Q And how old are they?

8 A Yes. i; 8 A My daughter is thirty-nine and my son is

9 Q And what you say and what | say is going | 9 thirty-seven.

10 to be used in a booklet and could be used attrial |10 Q And were either of them living you with

11 at any time, so it's important that your answers are | 11 you at the time of this incident?

12 truthfully made and that they're accurate. 12 A No.

13 Is that understood? 13 Q Do you live in a house or an apartment?

14 A Yes. 14, A House.

15 Q At any time during the course of the 15 Q Is it two-story or one-story?

16 deposition if you want to take a break, you're 16 A Two-story.

17 welcome to do that. | don't think we're going tobe |17 Q Did your injuries as a result of this

18 particularly long, but if you want to speak to your | 18 incident affect your ability to walk around the

19 attorney, you're welcome to do that as well. 19 house or to get up and down the stairs or anything?
20 Is that understood? 20 A Yes.

21 A Yes. 21 Q Did you have to modify anything in the

22 Q During the course of the deposition you 22 house because of that?

23 may anticipate an answer to my question before | | 23 A No.

24 even finish. If you do that, please wait for my 24 Q And we'll get more in depth into that but

 

 

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 26 of 92

CORNELIUS POTTS

October 08, 2019

 

 

 

 

 

POTTS vs BANFIELD PET HOSPITAL 9-12
Page 9 Page 11
1 | at least just wanted to touch base where you're 1 Q So November the ‘st of 2018?
2 living. 2A Yes.
3 Can you give us your Social 3.Q What are some of the benefits of your
4 Security Number? 4 retirement in terms of ~ Let's just start with, do
5 (Social Security Number was given 5 you have a pension?
6 off the record) 6 A Yes.
7 THE VIDEOGRAPHER: We're going off} 7 Q And does that pension entail paying you a
8 the record. The time is 10:45. 8 salary every month?
9 We are now on the record, the time 9A Yes.
10 is 10:45. 10 Q Is it similar to the salary -- Tell me the
11 BY MR. PERRY: 11. difference, if there is a difference, between the
12 Q Sir, at the time of this incident in 12 salary you would have been getting if you stayed
13 February of 2017, were you employed? 13 employed as opposed to retiring, how much per month?
14 A Yes. 14 A | left two years prior to retirement.
15 Q And where were you employed? 15 Q Actually that's what I'm getting at. You
16 A Arcelor Mittal Steel Plant. A-R-C-E-L-O-R | 16 left two years early?
17 Me-l-T-T-A-L. 17 A Yes.
18 Q And what were your duties and 18 Q So if it wasn't for this injury you would
19 responsibilities at Arcelor? 19 have retired two years later in 2019?
20 A At that time | worked several positions in 20 A | was forced to retire because of my
21 there, several jobs in there. But at that time | 21 incident. | tried to go back to work twice.
22 was in the heat treat furnace department. Heat 22 Q Okay.
23 treat. 23 A And | was deemed as a fall risk because of
24 Q And what is a heat treat furnace 24 my incident and physically what was going on at the
Page 10 Page 12 |
1 department? 1 time, | was walking with the cane and my walking was
2A My responsibilities were to service the 2 compromised. | did see the practitioner on the job
3 mill as they will call for slabs or ingots of steel. | 3 twice, which they deemed that I was a fall risk. So
4 We would heat treat and send out the correct slabs. | 4 | was not allowed to come back to work.
5 They were all ID'd. We would send out the correct | 5 Q If it wasn't for this incident in February
6 slab to the mill when they will call for it. | 6 of 2017 where you fell at the pet hospital, would
7 Q ls this a job where you're standing up 7 you have continued to work at Arcelor?
& most of the time? 8 A Absolutely.
9A ! would say at least fifty percent of the 9 Q Okay. Was it your intention on retiring,
10 time standing. 10 and not in 2017 but if this incident did not occur,
11 Q And as a result of this incident, did you | 11 would you have retired in 20197
12 stop working at Arcelor? 12 A No.
13 A Yes. 13 Q When were you looking forward to
14 Q Have you worked since? 14 retirement?
15 A No. 115 A Contemplated it at age sixty-five. |
16 Q So since February 4, 2017 you have not 16 would have contemplated it.
17 been back to work; is that correct? | 17 Q And is there any policy at Arcelor that
18 A Correct. | 18 you have to retire at sixty-five?
19 Q Are you still employed by Arcelor? 19 A We have or they have, along with retiring
20 A No. 20 at your retirement date, they also have what they
21 Q Were you let got or fired by Arcelor? 21 call Rule 85 which allows you to retire early with
22 A Retired. 22 the addition of your years of service, which | had
23 Q When did you retire? 23 twenty-four years of service, and your age. If it
24 A November the ‘st of last year. 24 calculates up to eighty-five, then you're allowed to

 

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 27 of 92
CORNELIUS POTTS

October 08, 2019

 

POTTS vs BANFIELD PET HOSPITAL 13-16
Page 13 Page 7
1 retire at that point. 1 you work?
2Q I'll come back to this in a little bit. | 2A I'll say sixty.
3 Let's go over your education for a | 3 MR. DATNER: If you want to make a
4 second. | 4 request for tax returns, I'll get them to
5 You graduated from high school? | 5 you.
6 A Yes. 6 MR. PERRY: Yeah, that would be
7 Q What year was that? | 7 great.
8 A ‘74, | 8 BY MR. PERRY:
9 Q And did you pursue any college? 9 So on average about sixty hours a week?
10 A No. Right into the work force. 10 Yeah.
11 Q How long had you been working for Arcelor /11 Q And how long had you been doing that for,
12 in 2017 before this incident occurred? 12 how many years?
13 A Probably twenty-three years, twenty-two, 13 A | would say at least nineteen years |
14 twenty-three years. 14 wouid say.
15 Q And what were some of the job 15 Q Did you ever stop working because of a
16 responsibilities that you had at Arcelor? 16 Workers Compensation claim?
i7 A | started as what they call a burner where | 17 A No.
18 we would burn the parent slabs to the specific 18 Q Any type of injury on the job?
19 dimensions of what they wanted to put into the mill | 19 A No.
20 for customers. 20 Q Have you been involved in any prior
21 After that | went to Q and T, which 21 lawsuits for personal injury?
22 is quintus (sic) and heat treating department where | 22 A No.
23 we would test the hardness, after the heating of it |23 Q Were you diagnosed at all with a diabetic
24 we would test the hardness of the plate for the 24 neuropathy before this incident?
— OO 7 Page 14; — — oO Page 16
1 customers from that department. And | was a 1A Yes.
2 supervisor in that department as well, became a 2 Q When were you diagnosed with that?
3 supervisor. 3 A | want to say maybe seven years prior to
4 After that | went to the heat 4 the incident. Maybe shorter. I'm not quite sure.
5 treating furnace department which fed the mill and 1/5 Q And tell me how this diabetic neuropathy
6 the mill would roll the slabs out into the specific 6 would manifest itself in your body. Like for
7 sizes that the customer would want. 7 example, did you have tingling in your legs, any
8 Q And that was your final work 8 type of pain in your legs? Can you describe it for
9 responsibility before this incident happened? 9 knee?
10 A Correct. i0 A Tingling. Numbness.
11 Q How long had you been working in the heat (11 Q Did it go all the way down to your feet?
12 treat department before this accident? 12 A In my toes and in my fingers. Not
13 A | want to say eight to ten years. 13 necessarily in my legs.
14 Q And what was your rate of pay at the time 14 Q And was it always present?
15 that you stopped working in February of 2017? 15 A No.
16 A | believe it was twenty-six and some 16 Q Were you on any type of medication for the
17 change an hour, twenty-six thirty-five or something 17 neuropathy?
18 like that. And that's without the overtime or the 18 A Yes.
19 bonuses. 19 Q What were you on?
20 Q How often would you work overtime? 20 A I just took it this morning. it's right
21 A It would be available at least, | want to |21 onthe tip of my tongue. | can't think of it.
22 say at least two or three times during the week, if |22 Q Lyrica?
23 not more. 23 A Yes. Glipizide and Toujeo. Insulin.
24 Q On average, how many hours per week would 24 Q The insulin; right?

 

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
Esquire Solutions. com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 28 of 92
CORNELIUS POTTS

October 08, 2019

 

 

 

POTTS vs BANFIELD PET HOSPITAL 17-20
Page 17 Page 719
1A Yes. 1 tell me about the incident yet, | just want to know
2Q Was your neuropathy medically controlled 2 about the dog.
3 atthe time of this incident in February 2017? 3 A Okay. Well, his name is Odin. We rescued
4A Yes. | 4 him, | guess six years, six or seven years ago,
5 Q Had you had any prior falls prior to 5 maybe longer, and he's a BullMastiff.
6 February of 2017? | 6 Q So a big dog?
7A No. | 7A Yes.
8 Q How about incidents where you may have 8 Q Tell me how large?
8 stumbled or anything like that because of your 9A He's about two hundred plus pounds now.
10 tingling and numbness? i110 Q How big was he in February of 2017?
1A | don't recail falling prior to this. Now 11 A He was close to two but he probably was
12 | do have gout and sometimes when | would have the | 12 around one eighty, one ninety.
13 gout attack, of course that attacks, it would attack 13 Q Were you able to pick him up?
14 my joints sometimes in my feet, on an ankle mostly 14 A Not if | could help it. But | mean, you
15 or the big toe. But that was more pain than 15 know, not without some help.
16 immobility or anything like that. 16 Q And where would you usually take him to
17 Q When were you diagnosed with gout, if you 17 get groomed?
18 recall? 18 A To -- What was the name of it?
19 A I'm not sure. [ don't recall. Probably 19 Q Did you go to Petsmart?
20 that same time frame of seven years or so. 20 A Yes.
21 Q Seven years before the incident? 21 Q And which Petsmart would you go to
22 A Yeah. 22 usually?
23 Q Who was your family physician at the time 23 A Usually we would go to the one at
24 of this incident? 24 Plymouth.
Page 18 Page 20
1A Doctor Andrew Graf, G-R-A-F. 1 Q Plymouth Meeting?
2Q And where is Doctor Graf located? 2A Yes.
3 A In Norristown. 3 Q How often -- Let me just back up.
4 Q Was he also following you for the 4 In 2017, you had had your dog,
5 diabetes? 5 what's his name, Odin?
6 A Yes. He knew of it. 6A Odin.
7 Q Would you have a doctor following you for 7 Q For a number of years; correct?
8 the diabetes? 8A Yes.
9 A Yes. 9 Q And how often prior to 2017 would you take
10 Q Who was that? 10 Odin to the Petsmart to be groomed?
11 A Doctor Lisa Hamaker, H-A-M-A-K-E-R. 11 A Not a lot because he was so big. Every
12 Q And where is Doctor Hamaker located? 12 once a month or every once in awhile.
13, A King of Prussia. 13 Q About once a month on average?
14 Q Prior to this incident, have you been 14 A Maybe. Maybe.
15 treated for any type of neck pain? 15 Q And prior to this incident, I'm not
16 A No. 16 talking about this incident, prior to this incident
17 Q How about prior to this incident, have you | 17 when you took him to the Plymouth Meeting Petsmart,
18 been treated for any type of back pain? 18 what types of things would you have done for Odin
19 A No, 19 there usually?
20 Q Prior to this incident have you been 20 A They would just give him a shampoo. At
21 treated by any physician about neck or back pain? | 21 times they will try to attempt to do his toes but
22 A No. 22 because he was so large and, of course, he wouldn't
23 Q Tell me a little bit about your dog that 23 allow it, you know, they were discouraged behind
24 was involved in this whole thing. You don't have to | 24 that so they wouldn't necessarily do that because of

 

 

 

 

BESQ

UIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 2:19-cv-01059-WB Document 26-1

CORNELIUS POTTS
POTTS vs BANFIELD PET HOSPITAL

Filed 02/14/20 Page 29 of 92
October 08, 2019

 

 

 

 

21-24
Page 21 Page 23

1 the struggles with him. 1 recollect. But at the time she was doing his

2Q Right. 2 toenails, clipping his toenails, | think he started

3 A So we wouldn't have that done. 3 bleeding at the time.

4Q And when you would take him for a bath at 4Q Okay. So just to get the picture correct,

5 Petsmart, would you assist the people at Petsmart? | 5 you're in the same room with the doctor, the vet; is
6A No. 6 that correct?

7 Q So they would do it themselves? | 7A Yes.

8 A Yes. Q Iris is in the room with you: correct?

9 Q And how about when they tried to work on A Yes.

10 his toes, they would do that themselves? | ‘0 Q And Odin, your dog, is in there with you:

11 A Yes. 11 correct?

12 Q Would you ever assist with anything? | 12 A Yes.

13 A No. 13 Q Is Odin on a table? Is he on the floor?

14 Q Tell me what happened in February of 2017.|14 A On the floor.

15 Tell me what took place. 15 Q Okay. | would assume he's too big to put
16 A We took him to the vet, which was in the 16 on the table?

17 same store, same place as the Petsmart forhimto |17 A Correct.

18 get his feet done, clipped, and for his ears to be 18 Q He's on the floor. And where are you?

19 checked because he had a lot of irritation in his 19 Are you sitting next to him? Are you standing.

20 ears at the time, shaking his head alot. So that's |20 Whatare you doing?

21 originally why we took him to Petsmart and forjust 21 A When we first got in there, | was sitting

22 overall examination. 22 and Iris was standing and then just before she went
23 Q And had you been to the vet at Banfield | 23 to do his ears, the doctor -- Iris was sitting, so
24 Hospital before? 24 the doctor wanted Iris to hold his head. She wanted

Page 22 . Page 24

1A No. me to be on his body, hold his middle, and at the
2Q The first time you had gone to this vet? 2 time before that, prior to all that instructed, she

3A Yes. 3 called out the assistant to help assist and hold his
4Q What other vet did you use for Odin? 4 backside or his middle side as well so she could

5A | forget. | forget. We used him for 5 check his ears.

6 another vet but | forget where he's located at. | | 6 Q Now had his ears ever been checked at a

7 want to say Plymouth Meeting but I'm not even sure. 7 vet before?

8 Q So tell me what happened when you were at | BA Yes.

9 the hospital, at the vet? 9 Q And was the procedure of trying to hold

10 A Well, we took him to the vet, me and Iris, | 10 him down the same procedure that was done at other
11 and when he went in and the doctors came out to vets?

12 examine him, like | said, | think we had two | 12 A No.

13. different procedures done at that time along with 13 Q How was it different, tell me?
14 the overall total examination. And the two that we | 14 A The doctor would pretty much do it himself

15 had done, one was his feet and then of course the | 15 or as much as he could.
16 primary one was his ears because again he was very |16 Q Did you ever assist with holding down Odin
17 irritated in his ears. 17 with other vets?
18 Q So tell me, when you say they were doing 18 A No.
19 these procedures on him, where were you and where --| 19 Q So this was your first time doing it?
20 A We were all in the same room, me, Iris, 20 A Yes.
21 the doctor prior to her bringing out an assistant | 21 Q All right. So explain to me what happens?
22 before the incident actually happened, and she was, 22 A | think as she was trying to check his
7 you know, doing his feet and checking him overall | 23 ears, he started bucking, of course, and not
and she hadn't had done his ears yet if | can 24 allowing that. And like I said, prior to them

 

 

B ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 30 of 92

CORNELIUS POTTS
POTTS vs BANFIELD PET HOSPITAL

October 08, 2019

 

On Dah WDM =

NNNNNFEePBA SF eFrertr-esto
FOND | DO ON DOR WHY |= O

AN Ooh WN =

—b —& —& —2 —2 —2 —A — ~D
ON OmbR wn =a oO

19
20
21
22
23
24

 

Page 25
checking his ears, the floor was already with his

1
slobber and the bleeding from his toenails and the 2
sulphur that they put on the dog's feet when they do | 3
bleed was already on the floor. And the floor was, | 4
{ think it was a symmetric tile like you would see 5
in a bathroom or restaurant but more bulky, thicker. | 6

So at the time, like | said, | was 7
instructed to hold his middle or straddle him so she | 8
could kind of get in his ear and he started bucking 9
and the next thing | know | lost my balance and | 10

 

 

 

was falling. And the assistant that was out there 11
also fell on the floor. 12
Q Okay. So let's back up. 13
As the vet is trying to look into 14
his ears, you're holding the middle back of Odin; is | 15
that correct? 16
A Yes. | 17
Q And the assistant is behind you? | 18
A She's kind of like on the side of me, yes. 19
Q And then Odin is on the ground; is that 20
correct? 21
A Yes. 22
Q And you're bending over holding him, or 23
not really bending over, he's so big; right? 24
~~ Page 26 |
A Correct. 4
Q And as he starts to buck, you fell 2
backwards or forward? 3
A Yes, backwards. 4
Q Was it the bucking that made you fall 5
backwards? Was it your slipping? What was it? 6
A Him bucking and everything. And also not | 7
a whole lot of room in that room. And with the 8

other assistant trying to get in where she could fit 9

inas well. And | think through all of that, like | 10
said, with some of the debris that was on the floor 11
already, we just slipped and there | was going. 12
Q And do you remember, did your feet slip or | 13
did you fall back? 14
A Fall back kind of. But! would imagine my | 15
feet were slipping along there . 16
Q But it was the bucking that caused you to | 17
fall; correct? 18
A Yes. Along with it. 19
MR. DATNER: I'm going to object to 20

that question because | think that's a 21
mischaracterization of his answer. it was 22

one of the factors. 23

MR. PERRY: Okay. 24

25-28
Page 2
MR. DATNER: To the form of the
question.
MR. PERRY: Yes.
BY MR. PERRY:

Q As you fell backwards, tell me what
happened next? Did you fall on your back? Did you
fall on your butt? What happened?
A That's the way it seemed to me because
everything happened so fast but it felt like | fell
on the upper part of my back and, of course, my head
was going back as well. And all | can remember was
hitting that top part of my back (Indicating) and,
you know, the doctor kept asking me are you all
right. Of course | jumped up because you jump up,
yeah, I'm fine.

And | was trying to help the young
lady that had fell as well on the floor. | was
trying to help her up. | think she was embarrassed
that she had fallen or whatever.

Didn't think nothing of the fall,
you know. Just kind of got up and said, yeah, I'm
fine and that was pretty much it.

The examination was concluded at
that time, | think.

Page 28
Than | walked Odin out front and

that was that.

Q Were you in any pain at the time?

A Not that | would say. | mean, | don't

know whether it was because | was running on
adrenaline or whatever. Just got up, everything's
fine, let's get out of here kind of thing. But no,

i didn't feel any sharp pain or anything.

Q Did Iris say anything to you at the time
when you were in the room after you fell?

A If she did, she probably looked at me
like, are you all right, you know. But | don't
recall. | don't remember.

Q Okay. You said the examination was
finished and you walked Odin out; is that correct?
A Uh-huh.

Q Did you need any assistance walking Odin
out or were you able to do it on your own?

A | was able to do it on my own.

Q And | just want to ask you this question.

| don't think | asked you this. Were you using a
cane at the time?

A Yes.

Q You were?

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 31 of 92
CORNELIUS POTTS

October 08, 2019

 

 

 

POTTS vs BANFIELD PET HOSPITAL 29-32
Page 29 | Page 3
1A Yes. | 1 going to get done.
2 Q If we go back a little bit to when you 2Q Was he bucking at all before you tried to
3 were holding or trying to stabilize, | think is a | 3. stabilize him? Was he upset, you know, sort of?
4 better word, Odin during his examination, were you | 4A During?
5 using a cane to try and stabilize yourself or did 15 Q During the examination.
6 you put the can on the side? | 6A With his toes, yeah, he was getting
7A Put the cane on the side. 7 irritated at the time with his toes. But of course
8 Q And at the time you were using the cane to | 8 he had calmed down prior to her going on to the next
9 walk; is that right? 9 thing or she probably would have never did it.
10 A Yeah. | think | was suffering from a gout 10 Q So Banfield Hospital has an incident
11 prior to that. 11 report, which I'll give you a copy. | just want to
12 Q Okay. 12 read from it. You tell me if it's accurate.
13 A So my feet were a little sore from that. 13 It says, Paola, who is the
14 when you have a gout attack, like | said, it attacks | 14 assistant, remernbers the owner holding his hundred
15 the joints and there is a lot of pain that comes 15 and ninety-seven pound dog .
16 from that but it doesn't change my balance or 16 Is that pretty accurate, a hundred
17 anything like that. 17 ninety-seven?
18 Q It's just a severe pain? 18 A Like | said, at the time it probably was
19 A Yes. 19 between one eighty and one ninety. But she may be
20 Q How long does that last usually? 20 correct. [ don't know.
21 A It depends. | guess about maybe two to 21 Q The owner, meaning you, was in a squatting
22 three days. | do take medication for that. 22 position.
23 Q And what do you take for that? | 23 Is that correct, squatting?
24 A | don't remember it. | don't remember |24 A | was standing.
Page 30 Page 32
1 what! take. | don't remember. 1 Q The dog started jumping up and down and
2Q Prior to you helping to stabilize Odin, 2 the owner lost his balance and fell backwards
3 did you say to the vet or to the assistant, you 3 against the exam room door.
4 know, | really shouldn't be doing this because | got | 4 Is that correct?
5 gout, | got a cane, | shouldn't be trying to 5 A | remember falling backwards. If there
6 stabilize him? 6 was a door there, and | know it was a door there
7A No. 7 because I do remember them opening up that
8 Q Did you think at the time that maybe you 8 particular door and there were two other attendants

=
oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

shouldn't be doing it because of your condition?

A No.

Q Had you been able to stabilize him at home
on previous occasions or anything like that?

A Never had to. Once | open my mouth,
that's pretty much it for him. He doesn't test me.
Q Pretty much trained?

A Yeah. He doesn't test me.

Q Did you try and open your mouth to stop
him from bucking at the hospital or was it
happening --

A No, because | kind of assumed that with

her digging in his ear and plus, like | said, prior
to that | think she had did his toenails, so he was
already pretty much irritated. So | kind of, please
don't go that route until she get done what she's

 

oO

eo ss
Dan Dah wh = ©

20
21
22
23
24

inside there on the other side of the room, but this
was after the fact which | thought to myself that
maybe they should have been in the room and not me
and Iris.
Q And then it says, the associate asked the
owner, meaning you, if you were all right and you
replied yes.

Do you recall that?
A Yes.
Q All right. So after the incident, and |
see there's an incident report here, did you fill
out anything for the veterinarian or anything?
A No.
Q After someone at the vet asked you if you
were okay and you said yes, did you ask the vet or
anyone at the vet hospital to do any medical care

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1

CORNELIUS POTTS
POTTS vs BANFIELD PET HOSPITAL

Filed 02/14/20 Page 32 of 92

October 08, 2019
33-36

 

 

 

 

 

 

Page 33 Pag
1 for you or to get medical care for you? 1 gate where we've to go out on, | felt like my left
2A No. 2 side went paralyzed for a second or two and | just
3 Q At that time do you think you needed 3 remember saying to myself, wow, Lord, are you
4 medical care? 4 paralyzing me there. But as quick as it came, it
5A Like | said, I just jumped up, like I'm 5 went away. But the dragging in my foot did not go
6 fine, I'm fine, I'm fine and everything. 6 away. So | got in the car.
7 Q All right. So where did you go after you 7 Q Now were you dragging your foot at this
8 left the vet? 8 time or were you able to lift it and still walk?
9A We went home. 9A I'm pretty much dragging it.
10 Q How far of a drive is that? 10 Q Okay.
11 A About ten minutes. | 11 A And when | got home, I'm trying to recall
12 Q And when you got home, how did you feel? |12 the day, but | know, Iris, we got to go to the
13 A | don't recall feeling anything. | mean, 13 emergency room because it's not right.
14 of course, with my size and age, maybe, but! don't [14 Q And so did you go to the emergency room?
15 remember feeling any kind of extreme pain or 15 A Yes, I did.
16 anything like that. }16 Q Did you go to Einstein?
17 Q Did you have any pain, neck, back, }17 A Yes.
18 anything? 18 Q And tell me what happened when you were in
19 A | was a little sore as the day went on. 19 Einstein?
20 Q When is the first time you sought medical 20 A I told them how | felt, just like I'm
21 treatment for this incident? 21 telling you, and they evaluated the situation. |
22 A | don't recall specifically. But after 22 wasn'tin | guess the emergency room where they take
23 the incident had happened, which it probably was on 23 you, where they bring you at to examine you, |
24 aweekend, so | continued to go to work. And as | 24 wasn't in there long before the doctor came back,
Page 34 Page 36
1 was going to work, I'm trying to recall the days in 1 and this is after they took x-rays, after the
2 between that and going to the hospital, but as | was 2 evaluation they took x-rays, and that's when she
3 going to work, | noticed that my leg wouldn't work 3 told me you got to have an operation. And i'm like,
4 the way it usually works. | 4 what are you talking about, | just came here for my
5 Q And what do you mean by that? | 5 leg; what are you talking about. And she was like
6 A In the way of walking, my job site is 4 | 6 we took x-rays and we found that you broke your
7 little bit ways from the parking lot, so as | would 7 neck. And | was astounded because that was the
8 walk to my job site or leave the job site walking | 8 last thing on my mind, you know, just fix my leg.
9 back to the parking lot, | noticed my leg was 9 And at that time that's what they wanted to do. And
10 getting really fatigued on the left side of my leg, 10 | mean right away.
11 my left leg rather, and | don't know if it was one 111 Q So did they tell you you fractured your
12 day or two days or three days, but like | said, | | 12 neck or tell you you had some other condition?
13 kept going to work it seemed like each day would be | 13 A Told me that | fractured my neck and she
14 more and more of a struggle to get my leg to move. | 14 said a couple of other things. And this time I'm
15 Q The left teg? 15 just looking at Iris and | don't know what's going
16 A The left leg? And again, I'm not sure, 16 on. And they wanted to operate right away. And |
17 but | think it was like the third day after the 17 was like, no, what are you talking about. Like |
18 incident, that particular day walking from myjobto | 18 said, | was looking at her as | always do for
19 the parking lot, | couldn't pick my foot up. And | 19 clarification, you know, and she got it. | didn't
20 mean | literally could not pick my foot up. Asmuch | 20 really get it. But that's what had to be done.
21 as | was telling my mind, pick this left foot up, | 21 And | think within the next two or
22 couldn't pick it up. All | could do was slide it. 22 three days prior to them evaluating me, because |
23 At that time as | got to the gate, 23 didn't want to get a consent right then and there,
24 because it's a key gate, kind of like a stall type 24 they did the operation.

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1

CORNELIUS POTTS

Filed 02/14/20 Page 33 of 92
October 08, 2019

 

 

POTTS vs BANFIELD PET HOSPITAL 37-40
Page 37 Page 3
1 Q And what type of operation did they do,do | 1 Q Okay. All right.
2 you recall? Did they tell you? 2 What type of rehab did you continue
3 A | know it was they put some metal pieces 3 with after you finished that two weeks of rehab at
4 in there. 4 Elkins Park?
5 Q Into your neck; right? 5 A Then it was outpatient rehab.
6 A Yes. 6 Q Where at?
7 Q How long were you in the hospital? i 7A At Moss Rehab in Norristown.
BA God, | don't know. | don't recall. | 8 Q How often would you go to that?
9 want to say two weeks and then rehab. And rehab| 9 A Three times a week.
10 was a iong time. 10 Q How would you get to and from that?
11 Q You were at Magee Rehab; is that right? 11 A Either | would drive, because it was only
12 A Elkins Park. 12 like maybe six blocks from the house. So it was
13. Q Elkins Park Rehab? | 13 right in the area.
14 A Yes, 14 Q So you were able to drive back and forth
15 Q After the rehab, how did you feel? 15 to the rehab?
16 A Lousy. 16 A Not supposed to.
17 Q Tell me about it. Did you have any | 17 Q When were you allowed to drive? Let's put
18 improvement in your neck at all? | 18 it that way.
19 A My neck was ina -- | 19 A I'm going to say maybe, because they
20 Q Collar? 20 didn't clear me until, I'm going to say six months
21 A -- collar. So it really wasn't a whole | 24 after.
22 lot of movement in that. | 22 Q So around August or September of the same
23 Q Were you in a wheelchair at the time? | 23 year?
24 A Yes. 24 A Not quite sure what year. Somewhere.
Page 38 ! Page 4
1 Q How tong were you in a wheelchair? | 1Q That's an estimate?
2A | think it was two weeks, one or two | 2A Yeah.
3 weeks. | 3 Q How long before you got back of doing
4 Q And after you were in the wheelchair, did | 4 your, not work, because you said you never went
5 they put you in a walker? 5 back?
6A Yes. | 6A Never. Tried to go back. But after | was
7 Q And how long were you in a walker? | 7 cleared, | tried to go back.
BA | think it was a week. But they sent me | 8 Q Okay. Let's go over that.
9 home with a walker. | 9 When were you cleared to go back to
10 Q You were in the walker for about a week? | 10 work, how long after the incident?
11 A There, at the rehab. 11 A I don't think | was ever cleared. All I
12 Q Okay. And then you went home with the | 12 know is | was struggling to go back. | was only
13 walker? 13 getting seventy percent of my salary at the time |
14 A Yes. 14 was out on disability. | had short-term disability.
15 Q How long were you using the walker at 15 So me and Iris was struggling. And I've always
16 home? 16 worked, worked all my life. Never took off even if
17 A | want to say months. 17 | was sick trying to maintain. My father was a
18 Q Three months? Five months? You can give | 18 great provider, so that's what was instilled in me.
19 me an estimate. 19 So don't think | was ever really clear cleared.
20 A | would say about maybe two to three 20 But! attempted to go back to work. Which any time
21 months until | got to the cane after the walker. 21 we're out, especially short term over a week, we
22 Q And the cane was what you were using 22 have to see the company nurse prior to going back.
x moore the incident? 23 And | went to see her and, of course, she's talking
Yes. 24 with the doctors and also the company that handles

 

 

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
 

 

 

 

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 34 of 92
CORNELIUS POTTS October 08, 2019
POTTS vs BANFIELD PET HOSPITAL 41-44

Page 47 Page

1 our short-term disability people, the Reed Group, 1 up a flight of stairs within the plant. And ail of

2 their doctors get involved and they're the ones that | 2 those Stairs are like you would find ina firehouse

3 say yeah and nay as far as you getting paid for 3 where they do the training at.

4 disability. 4Q Right.

5 Q Who was the nurse at your job? 5 A So she watched me do that. She watched me
6A Laurie. | don't remember her last name. 6 walk a little ways. She checked the curvature in my
7 First name is Laurie. 7 neck after the operation and she checked my eyesight
8 Q So you would have to see Laurie? 8 and ail of that, looked at my medication chart. And
9A Yes. | 9 that was pretty much it.

10 Q And she would examine you? 10 Q But you tried to go back to work and you

11 A Yes. 11 couldn't do it?

12 Q And then she would tell you whether or not |12 A No. She wouldn't. They deemed me as a

13 you could come back to work? 13 fall risk.

14 A Yes. 14 Q Now when you say she checked the curvature
15 Q Did Laurie ever clear you to come back to | 15 in your neck. Did it change?

16 work? }16 A What you mean, from when she checked it or
17 A No. 17 after the operation?

18 Q Did any of your physicians ever clear you 18 Q After the operation.

19 to come back to work? 19 A Yeah, it did change.
20 A The surgeon that did the operation, he 20 Q Tell me about the curvature in your neck,
21 never cleared me. 21 how it changed?
22 Q So the surgeon who did the operation never | 22 A Just I lost the --
23 cleared you? 23 Q Do you want to turn around so we can get
24 A No. 24 it maybe on video?

Page 42 Page 44 |

1 Q Who were you following after the surgery? | 1 MR. DATNER: Can you fold your

2 Who was following you, what doctor? 2 collar down so they can see the scar.

3 A Either my primary doctor, Doctor Andrew 3 MR. PERRY: Are you able to focus

4 Grayer. 4 in on the scar?

5 Q Did Doctor Gray ever tell you to go back | 5 MR. DATNER: Let me help you out.

6 to work? 6 MR. PERRY: If you turn around

7A | don't recall. But I'm thinking that he 7 maybe we can get that on video.

8 may have but I'm not sure. 8 MR. DATNER: Can you swing all the

9 Q At some point you think he may have told 9 way around.

10 you, you're not sure, but he may have? 10 BY MR. PERRY:
1iA Right. 11 Q That's good. Thank you, sir.

12 Q Is that when you tried to go back to work? | 12 And that's the scar from the

13 A Yeah. And this is like maybe six or seven | 13 surgery; right?

14 months after that. 14 A Yes.

15 Q So six or seven months after the February 16 Q | just want to back up because this is

16 incident of 2017 you may have been cleared by Doctor | 16 interesting.

17 Gray, you're not sure? 17 Before you had the surgery and

18 A Right. 18 after the accident, you were having problems with
19 Q And that's when you may have made that 19 your left leg and some weakness; is that correct?
20 move to try and go back to work; is that right? 20 A Yes.
21 A Yes, 21 Q Okay. You go to the emergency room for
22 Q So tell me what happened when you tried to 22 this weakness, they do an examination and they tell
23 8° back to work? 23 you, according to you, that you fractured your neck;
24 When | went back, she had me try to walk 24 correct?

 

 

 

 

@ ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 35 of 92
CORNELIUS POTTS

October 08, 2019

 

POTTS vs BANFIELD PET HOSPITAL 45-48
Page 45 Page 47
1A Yes. 1 that you could do before the accident?
2 Q Had you been having any problems with your) 2 A | could run a lot further. | could walk a
3 neck after the incident, like turning, any range of 3 tot further.
4 motion problems, anything like that? 40 Did you use to run before the incident?
5 A I'm sure | did. | just don't recall that 5 A Not in the sense of what you think but |
6 specifically. Because of my age and my size and 6 mean | could pick my feet up and put them down.
7 all, it's always aches and pains and the type of 7 Q Do you have trouble doing that now?
8 work that I've done for the past twenty-four years, BA | think | regained some of my mobilities
9 steel work. 9 since the incident. | can pick my feet up now. But
10 Q Let me put it this way: You didn't notice 10 like | say, every now and then my leg just give out
11 anything out of the ordinary with your neck after 11 and | still go through the fatigue. But | had a lot
12. the incident and before -- 12 more energy prior to all of this.
13. A it was sore because | hit the back. It 13 Q The leg giving out, how often does that
14 was sore. | didn't coordinate it. 14 happen?
15 Q Prior to this incident of February 2017, 15 A I don't know. | want to say every now and
16 had you ever had any problems with your neck, any | 16 again, depending on what I'm attempted to do, if I'm
17 -range of motion, anything? 17 doing anything or going up and down the steps a lot,
18 A Oh, no. 18 things of that nature, or if | walked maybe too
19 Q After the surgery to your neck, did you 19 much, it will give out.
20 have any problems with your range of motion? 20 | can't really sit for a long
21 A Yes. 21 period of time without things getting a little
22 Q Side to side or up and down or both? 22 rickety. So my getting up and getting to move again
23 A Both. 23 and sometimes I'll move too fast and it will jump
24 Q Are you still having problems with that? 24 out and it will give out.
Page 46 | - Page 48
1A Not as much. 1 Q Now are you still on Oxycodone?
2Q So your range of motion is back to normal? | 2 A No.
3 A Yes. 3 Q Have you had a prior heart attack?
4Q How about your left leg weakness, has that) 4 A Yes.
5 improved? 5 Q When was that?
6A To the point where | could pickitup now | 6 A Maybe eight years ago.
7 but the fatigue still happens. My turning around, | 7 Q Were you hospitalized for that?
8 it's still compromised. Sometimes if | turn too BA Yes.
9 quick, I'll tip, you know, like | want to fall. My 9 Q How long were you hospitalized for?
10 leg still gives out every once in a while. 10 A I] don't recall. But | don't think it was
11 Q The left leg? 11 long. They did an angioplasty. So | probably was
12 A The left leg. 12 only in the hospital for about maybe a week.
13 Q Did you ever have problems with your left 13 Q Have you had any further problems with
14 leg giving out before the incident? 14 your heart since then?
15 A No. 15 A Not to be hospitalized. | was on
16 Q Who are you treating with now for your 16 nitroglycerine prior to that after the operation for
17 neck and your left-sided weakness? 17 awhile.
18 A Just my family doctor is all | see now. 18 Q How often would you take the
19 Q Doctor Gray? 19 nitroglycerine?
20 A Doctor Grayer, for everything. 20 A | think | took it maybe -- | think | had
21 Q Have you been back to see the surgeon at | 21 an episode like maybe two months, three months prior
22 all recently? 22 to that at that time and | haven't taken it since.
23 A No. 23 Q Two or three months after the heart issue?
24 Q What type of activities can you not do now | 24 A Yes.

 

 

 

ZZ

ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 36 of 92
CORNELIUS POTTS

October 08, 2019

 

 

POTTS vs BANFIELD PET HOSPITAL 49-52
Page 49 Page

1 Q And you haven't taken it since? 1 Q Would you say that your left leg weakness
2A No. 2 has improved since the surgery?

3. Q Have you been back in the hospital for any | 3 A 1 think so.

4 type of heart problems since this incident? 4 MR. PERRY: Medical bills, any kind

5 A No. 5 of lien do you know?

6 Q All right. You said running was an issue; 6 MR. DATNER: You want to ask him

7 you can't walk as long as you used to. 7 about health insurance and Medicare?

8 What other things can’t you do that | 8 MR. PERRY: Yeah.

9 you could do before this incident? | 9 BY MR. PERRY:

10 A Like i said, a lot of it is balance. | 10 Q I'm assuming you had health insurance with
11 mean, | can't turn like | used to without losing my [11 your job?

12 balance. | can't situp long. | can'tlaydowntoo (12 A Yeah.

13 long other than, you know, just a regular for 13 Q What type of health insurance was it?

14 sleeping type of thing. 14 A Blue Cross Blue Shield.

15 | mean, | can go up the steps to go 15 Q And did they cover all of your medical

16 tothe bathroom. But most of the time I'm 16 bills?

17 downstairs. | haven't left the couch since this 17 A I think so. Yes,

18 incident. | haven't been upstairs since. | 18 Q Is there anything you had to pay out of
19 Q That's what | wanted to revisit because we | 19 pocket beside your co-pay?

20 talked a little about that in the beginning, the 20 A No.

21 structure of your house. 21 4 Are you on Medicare?

22 Since the incident in February of 22 A Now | am. Just started September the
23 2017, were you able to walk -- First of all, what's | 23 20th.

24 onthe second floor, is it the bedrooms? 24 MR. PERRY: So the lien would be

Page 50 Page 52

1A The bedrooms and the bathroom. 4 mostly Blue Cross.

2 Q Okay. Were you able to walk up to the 2 MR. DATNER: |! don't know if we

3 bedroom or the bathroom? 3 requested --

4 A No. 4 MR. PERRY: There's no Medicare

5 Q So how do you go to the bathroom? 5 lien.

6 A | use the urinal for the most part. When 6 MR. DATNER: There is no Medicare

7 | do the other thing -- For now, like | said, |can | 7 line.

8 -- 8 BY MR. PERRY:

9 Q You can walk up? 9 Q You just went on Medicare this year?

10 A -- struggle to get up there now. 10 A Yes.

11 Q How about right after the incident, how [11 Q And did you go on Medicare or Medicaid?
12 would you? 12 A Which is it? 1 think it's Medicaid.

13 A Pretty much struggle to get up there. 13 MR. DATNER: Do you have a card?
14 Q Where would you sleep at night? 14 THE WITNESS: Yes.

15 A On the couch. 15 MR. PERRY: Take your time.

16 Q Are you still sleeping on the couch? 16 BY MR. PERRY:

17 A Yes. 17 Q While she's getting the card.

18 Q Now after you had your fusion to your 18 Tell me how the injuries affect

19 neck, did anyone tell you needed any additional | 19 you ona daily basis.

20 surgery? 20 You talked about how it's hard to

21 A No. 21 get upstairs to go to the bathroom, you talked about
22 Q Are you scheduled for any additional 22 how you're sleeping on the couch, you talked about
23 surgery? 23 how it's harder to walk.

24 A No. 24 Is there anything else?

 

 

 

 

Z ESQUIRE

DEPOSITION SOLUTIONS

800.211.DEPO (3376)
EsquireSolutions.com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 37 of 92

 

 

 

 

 

CORNELIUS POTTS October 08, 2019
POTTS vs BANFIELD PET HOSPITAL 93-56
Page 53 Page
1A You know, | mean, personal stuff, like 1 coming out too.
2 intimacy, things like that, we find other ways than 2 MR. PERRY: All right. Good.
3 what's traditional. 3 THE VIDEOGRAPHER: We're going off
4 Q All right. So the intimacy is obviously 4 the record.
5 affected. 5 This completes the videotape
6 Anything else? 6 deposition.
7A Not that | can think of. 7 The time is 11:56.
8 Q Are you currently on any type of 8
9 medication for your neck or your lower weakness in | 9 (The deposition concluded at 1 1:56
10 your leg? 10 a.m.)
11 A Most of my medications now is the diabetes | 11
12 and the blood pressure. | take blood pressure | 12 THE REPORTER: Mr. Datner, do you
13 medication, blood thinner. 143 get a copy of the deposition?
14 Q Was the diabetes affecting your daily 14 MR. DATNER: Yes.
15 activities before the incident? 15
16 A No. 116
17 Q Except for the cane. The cane was for the 17
18 gout? 18
19 A Yeah. No, | could pretty much suffer 19
20. through that, the tingling and all that type stuff. 20
21 My walking was compromised when | 21
22 fell. | never -- My mobility was. Like | said, | | 22
23 was astounded, it shocked me, because | just never | 23
24 thought. Like | said, | worked all my life and I'm 24
Page 54 Page 56 |
1 getting to that point of retirement and | never ; 2 CERTIFICATION
2 thought that would happen to me. 2
3 Q Let me just get this. The name of your | 3 I HEREBY CERTIFY that the foregoing
4 job again, can you spell that for us? | 4 is a true and correct transcript of the proceedings
5 A Arcelor, A-R-C-E-L-O-R, Mittal, | 5 held in this matter, as transcribed from the steno-
6 M-I-T-T-A-L. | 6 graphic notes taken by me on October 8th, 2019.
7 Q Where are they located? j
8 A Conshohocken Road, Conshohocken, PA. |
9 Medicare. Iso Geek (Lena
10 Q You mind if | write this down? JAY PENSAR
11 A Here is the Blue Cross Blue Shield. W Registered Professional Reporter
12 (Handed to Mr. Perry) »
13 MR. PERRY: Let me hand it back to | 13 (This certification does not apply
14 you so | don't lose it. Thank you, sir. | 14 to any reproduction of this transcript, unless under
15 All right. | think that's all | 15 the direct supervision of the certifying reporter.)
16 have. la ee
17 But you're going to give me some | 17
18 information about the W-2's and the lost 18
19 wages? 19
20 MR. DATNER: Yeah, I'm going to 20
21 give you that and the tax returns. 21
22 | think we have the right answers 22
23 that are done and I'll shoot them over to | 23
24

you and have some discovery requests

 

 

 

B ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions. com
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 38 of 92

EXHIBIT “D”

 
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 39 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Mantgamery

559 West Germantown Pike
Fast Norritan, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Docurnent Name: Transition of Care: Provider

Performed By: Yaeger PA-C,Sean Christopher (3/24/2017 08:15 EDT)

Signed By: ISAIA FNRANRMS/MSC,DIANA J (3/24/2017 13:05 EDT); Yaeger PA-C,Sean Christopher
(3/24/2017 08:15 EDT)

Authenticated By: ISAIA FNRPANP MS/MSC,DIANA J (3/24/2017 13:05 EDT); Yaeger PA-C,Sean Christopher
(3/24/2017 08:15 EDT)

Status: Modified

Date of Service: 3/24/2017 08:15 EDT

Subject: : Transition of Care: Provider

Transition of Gare: Provider Entered On: 3/24/2017 8:16 EDT
Performed On: 3/24/2017 3:15 EDT by Yaeger PA-C, Sean Christopher

Patient Discharge Instructions
Other Discharge instructions : DIABETES CARE: Your sugars will be in flux as you adjust fram haspital to hame life. It can
rise from increased carbohydrate intake, more sedentary activity, illness, stress, steroids, and weight gain. (Now that you are
ori steroids, you are requiring more medication so we are going to restart the toujeo.) Your sugar can lower with increased
activity, less carbohydrate intake, weight loss. If we can control your sugars better we can decrease the damage to your
nerves and blood vessels, may be able to decrease the pain from neuropathy, and can prevent further nerve damage and
blood vessel damage from occurring.
The only way to control diabetes is to know what the sugars are. The only way to know what they are is to check them. Use
the sides of your finger pads for lower pain (the nerve endings are more on the finger pads, for the sense of touch). Check
your sugars before meals, at bedtime, and as needed if symptoms develop. Call Lisa Hamaker MD or Diana isaia NP for
sugars less than 100 or more than 200 for medication adjustment.
SUGAR IS BLOCKAGE. There is no set dase of medication for diabetes. ‘Your blood sugar requirements can change over
time. As you get older, your pancreas ages too. You are welcome to call Diana Isaia NP at 610.941.6799 should you have
any questions regarding your sugars.

ISAIA FNPANPMS/MSC, DIANA J - 3/24/2017 13:05 EDT
Assessment and Plan; pt presented with altered gait and LE weakness. Found to have significant cervical myelopathy.
Neuro and neurosurgery evaluated and plans for OR next week. Cardio and endocrine consulted to assist with preop, clear for
surgery. Pt requested to be discharged to hore. Will continue decadron taper and f/u with neurosurgery for operative
planning
Does patient have a diagnosis of Heart Failure an this visit? ; No
Prescriptions ; Provided to patient/caregiver
Patient Interest in Einstein Pharmacy Utilization at Discharge : No
Diet instructions: Garpohydrate controlled, Low fat/Low cholesterol
Physical Aetivity Instructions : No driving, No exercise until after further contact with the physician

Yaeger PA-C, Sean Christopher - 3/24/2017 8:15 EDT

 

 

Printed By. Wilson, Jean Page 1 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

59
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 40 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 38053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Document Name: Transition of Care: Nursing

Performed By: Patel BSCN/BSN, Sheetal (3/24/2017 16:01 EDT)
Signed By: Patel BSCN/BSN, Sheetal (3/24/2017 16:01 EDT)
Autherticated By: Patel BSCN/BSN, Sheetal (3/24/2017 16:01 EDT)
Status: Auth (Verified)

Date of Service: 3/24/2017 16:01 EDT

Subject: Transition of Care: Nursing

Transition of Care: Nursing Entered On: 3/24/2017 16:02 EDT
Performed On: 3/24/2017 16:01 EDT by Pate! BSN,RN, Sheetal

Transition of Gare:Nursing

isolation: No

Patient At Risk For: Fall

Lavel of Consciousness/Mental Sfatus/Behavior: Alert
Orientation: Oriented x 3

Communication Limitations: Speaks, Understands
Physical linpairment : Other: weakness

Mobility: Transfer assistance

Eéeding Tube ADL Transfer

Meais: ADL - Moderate assistance
Dressing: ADL - Moderate assistance
Bathing: Maximum assistance
Transfer ; Maximum assistance

Patel BSN,RN, Sheetal - 3/24/2017 16:01 EDT

Patel BSN,RN, Sheetal - 3/24/2017 16:01 EDT
Bladder Management: Continent
Bawel Management: Continent
Skin Condition; No problern
IV Lines/Site/Care : DIC lv with dry gauze dressing
Oxygen Therapy: Room air
Transfer to: Home
Patel BSN,RN, Sheetal - 3/24/2017 16:01 EDT

 

 

Document Name: Transition of Care: Care Management

Performed By: Bouknight BSCN/BSN,CCM Kally (3/24/2017 16:02 EDT)

Signed By: Bouknight BSCN/BSN, CCM, Kelly (3/24/2017 16:02 EDT)

Authenticated By: Bouknight BSCN/BSN, CCM, Kelly (3/24/2017 16:02 EDT)

Status: Auth (Verified)

Date of Service: 3/24/2017 16:02 EDT

Subject: Transition of Care: Care Management

Printed By: Wilson, Jean Page 2 of 62 Chart ID: 167692651

Print Date/Time: 1/9/2020 08:29 EST

60
Case 2:19-cv-01059-WB

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

569 West Germantown Pike

East Norriton, PA 19403-

MRN: 400937573 FIN:
Patient: POTTS, CORNELIUS D Sex/DOB:

Admission Date: 3/22/2017

Document 26-1 Filed 02/14/20 Page 41 of 92

36053047
Male 10/29/1956
Discharge Date: 3/24/2017

 

 

 

 

 

Transition of Gare: Care Management Entered On: 3/24/2017 16:03 EDT
Performed On: 3/24/2017 16:02 EDT by Bouknight, Kelly

Discharge: Care Management
Equipment Ordered: Rolling walker to bedside
DIME Provider/Agency : Montgomery Medical 610-630-6357

Document Name:
Performed By:
Slgned By:

Authenticated By:
Status:

Bate of Service:
Subject:

Patient Discharge Instructions
Sinkoff DO, Michael (3/24/2017 17:44 EDT)

Bouknight, Kelly - 3/24/2017 16:02 EDT

Sinkoff DO, Michael (3/24/2017 17:41 EDT); Patel BSCN/BSN, Sheetal (3/24/2017 16:04 EDT):
Patel BSCN/BSN, Sheetal (3/24/2017 16:04 EDT); Patel BSCN/BSN, Sheetal (3/24/2047 16-04
EDT); Yaeger PA-C,Sean Christopher (3/24/2017 08:19 EDT}

Sinkoff DO, Michael (3/24/2017 17:41 EDT)
Modified

3/24/2017 17:41 EDT

Inpatient Patient Discharge Instructions

Inpatient Patient Discharge Instructions

|

 

CA

 

 

ll

 

 

 

il

 

 

ll

 

f

 

|

 

A

Einstein Healthcare Network

Acute Care

Patient Discharge Instructions

Take this form and your medication schedule to all your follow-up appointments with your primary doctor,

specialist, and or clinic.

Current Date:

3/24/2017 17:41:40

 

Name: POTTS, CORNELIUS Date Of Birth:
40/29/1956
Patient Address: 1630 PINE ST NORRISTOWN PA 19401
Patient Phone: (287) 736-7824
MRN: 100937573 FIN: 35053047
Attending Physician: Graf DO, Andrew
Printed By: Wilson, Jean Page 3 of 52 Chart ID: 167692651

Print Date/Time: 1/9/2020 08:29 EST

61
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 42 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

549 West Germantown Pike
East Norriton, PA 19403-

MRN; 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/4956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Discharge Diagnosis: Cervical spinal stenosis; Cervical stenosis of spine
Discharge Date:

Allergies
shellfish (rash) (hives)
ACE inhibitors (coma) (anaphlyaxis)

Procedures:
No Immunizations Given

Reason Pneumococcal Vaccine Not Given;
Reason Influenza Vaccine Not Given:

The Einstein Healthcare Network would like to thank you for allowing us to assist you with your healthcare
needs. The following includes patient education materials and information regarding your injury/illness. Take these
Discharge Instructions and all of your medication bottles to your follow-up appointments with your primary doctor,
specialist and/or clinic. Remember to discard old medication lists and update your records with your doctor and
pharmacy.

Cigarette Smoking is the single greatest preventable cause of Illness, disability and death in America today.
lf you smoke, you should quit smoking, or if you have already quit smoking you are encouraged to remain
smoke-free. Additional resources to help you stop smoking can be obtained at the PA Department of Health
Website: http://www.dsf.health.state.pa.us/health or by calling Pennsylvania’s Free Quitline at 1-800-QUIT-NOW
(1-800-784-8669). Einstein Medical Center Montgomery offers free classes to help you quit smoking, call
484-622-QUIT(7848) for more information. You should also speak with your doctor at your next office visit about
additional help, possible treatments and support.

Camments:
POTTS, CORNELIUS has been given the following list of follow-up instructions, prescriptions, and patient

education materials:

Follow-up Appointments

 

With: Address: When:
LISA HAMAKER 633 W. Germantown Avenue, Suite 105 6/7/2017 09:00:00
Plymouth Meeting, PA 19462
4846226400 Business (1)
With: Address: When:
Printed By: Wilson, Jean Page 4 of 52 Ghart ID: 167692651

Print Date/Time; 1/9/2020 08:29 EST

62
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 43 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

Discharge:

 

 

Mandy Binning Global Neurosciences Institute, 750 Within 3 to 5 days
Brunswick Avenue, ] Front North
Trenton, NJ 08638
(844} 464-6387 Business (1)

Medications
This is the list of medications that you are to take after you leave the hospital:
lf you have questions about these medications or intend to take other medications that you have at

home, please discuss this with your physician, before you leave the hospital.
CVS/pharmacy #3011, 1799 DEKALB PIKE BLUE BELL, PA 19422, (610) 239 - 1686

canagtiflozin (Invokana 100 mg oral tablet} 1 tab(s), Oral, every day, Refills: 3

sitaGLIPtin (Januvia 100 mg oral tablet) 1 tab(s), Oral, every day, Refills: 3
Prescription sent to:

amLODIPine (amLOD Pine 10 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0

atorvastatin (Lipitor 80 mg oral tablet) 1 tab(s), Oral, at bedtime, Refills: 0

dexamethasone (dexamethasone 2 my oral tablet) , See Instructions, 3 tabs oral BID x 2 days, then
2 tabs oral BID x 2 days, then

| tab oral BID x 2 days, then

1 teb oral daily x 2 days, then STOP, Refills: 0

nitroglycerin (nitroglycerin 0.4 mg sublingual tablet) 1 tab(s), Sublingual, every 5 minutes, As Needed, Chest Pain, Refills: 0
Other Medications

acetaminophen (acetaminophen 325 mg oral tublet) 2 tab(s), Oral, every 6 hours, As Needed, Fever, Refills: 0

allopurinol (allopurinol! 100 mg oral tablet) 2 tab(s), Oral, every day, Refills: 0

cholecalciferol (Vitamin D3) 1 tab(s), Oral, every day, Refills: 0

docusate (Colace 100 mg oral capsule) | cap(s), Oral, 2 times a day, Refills: 0

famotidine (famotidine 20 mg oral tablet) 1 tab(s), Oral, 2 times a day, Refills: 0

glipiZIDE (GlipiZIDE XL 10 mg oral tablet, extended release) 1 tab(s), Oral, every day, Refills: 0

hydroCHLOROthiazide (hydrochlorothiazide 25 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0

insulin glargine (Toujeo SoloStar 300 units/m1 subcutaneous solution) 10 unit(s), Subcutaneous, lunch, také around lpm, do not
wait til night time. If you prefer a different time, you can change the time each day by 2 hours until you reach the desired time.
rotate injection sites, 30 day(s), Refills: 0

 

_ Printed By: Wilson, Jean Page 5 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

63
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 44 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Nerriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

isosorbide mononitrate (Imdur 60 mg oral tablet, extended release) 1 tab(s), Oral, breakfast, Refills: 0
labetalol (labetalol 260 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0
ranolazine (Ranexa 500 mg oral tablet, extended release) | tab(s), Oral, 2 times a day, As Needed, as needed, Refills: 0

Additional Medication Instructions:

For Heart Attack Patients:

 

Reason Aspirin Not Ordered:

Reason Beta Blocker Not Ordered:

For Heart Failure/Heart Attack Patients:
Reason ACE-I/ARB Not Ordered:

Discharge Instructions

Diet Instructions: Resume pre-hospital diet unless otherwise specified: Carbohydrate controlled, Low fat/Low
cholesteroi

Physical Activity Instructions: No driving, No exercise until after further contact with the physician
Wound/Drain Care:

Other Discharge Instructions: DIABETES CARE: ‘Your sugars will be in flux as you adjust from hospital to home
life. It can rise from increased carbohydrate intake, more sedentary activity, iliness, stress, steroids, and weight
gain. (Now that you are on steroids, you are requiring more medication so we are going to restart the toujeo.)
Your sugar can lower with increased activity, less carbohydrate intake, weight loss. If we can control your sugars
better we can decrease the damage to your nerves and bload vessels, may be able to decrease the pain from
neuropathy, and can prevent further nerve damage and bload vessel damage from occurring.

The only way to control diabetes is to know what the sugars are. The only way to know what they are is to check
them. Use the sides of your finger pads for lower pain (the nerve endings are more on the finger pads, for the
sense of touch). Check your sugars before meals, at bedtime, and as needed if symptoms develop. Call Lisa
Harnaker MD or Diana Isaia NP for sugars loss than 100 or more than 200 for medication adjustment.

SUGAR IS BLOCKAGE. There is no set dose of medicatian for diabetes. Your blood sugar requirements can
change over time. As you get older, your pancreas ages too. You are welcome to call Diana Isaia NP at
610.941.6799 should you have any questions regarding your sugars.

 

Printed By: Vilson, Jean Pade 6 of 52 Chart (ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

64
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 45 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norritan, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/28/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

‘Discharge:

 

 

 

Call your doctor for the following lab and test results:

Tests to be done after discharge:

Patient at risk for: Fall

Code Status:

Home Arrangements:

Home Care Arrangements: ,,

Home Care Services Begin:

Equipment Company information: Montgomery Medical 610-630-6357
Equipment Ordered: Rolling walker to bedside

Delivery Date:

Additional Information

Cali you Primary Care Provider for any of the following:
Difficult breathing
Unusual or unrelieved pain
Increased bleeding, drainage, redness, swolling or foul odor of wound site
Chills or fever >100°

if you are a congestive heart failure patient you should weigh yourself daily and call your Doctor if you have
a weight gain of 3 lbs. in 2 days.

1, POTTS, CORNELIUS, have received the attached patient education materials/nstructions, including instructions
on how to access these discharge instructions electronically through MY EinsteinHeaith, and have verbalized

understanding:

 

Printed By: Wilson,Jean Page 7 of 62 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

65
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 46 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 400937573 FIN: 35053047
Patient. POTTS, CORNELIUS D Sex/DOB: Male 10/29/4956
Admission Date; 3/22/2017 Discharge Date: 3/24/2017

 

 

Dischatg,

 

 

 

 

Patient/Authorized Representative/Relationship Date/Time

 

Discharging Nurse Signature Date/Time

Patient education materiais, if any, will display below

Spinal Stenosis
Spinal stenosis is when the open spaces between the bones of your spine (vertebrae ) get smaller (narrow ). It is
caused by bone pushing on the open spaces of your spine. This puts pressure on your spine and the nerves in your
spine, You may be given medicine to lessen the puffiness (inflammation ) in your nerves. Other times, surgery is
needed,

 
 
  
 

ral

Spinal canal.

   
 

me {
Lumbar vertelsral

bodies

HOME CARE

» Change positions when you sit, stand, and lie, This can help take pressure off your nerves.
* Do exercises as told by your doctor to strengthen the middle part of your body.

* Lose weight if your doctor suggests it. This takes pressure off your spine.

¢ Take ail medicine as told by your doctor.

MAKE SURE YOU:

* Understand these instructions.

¢ Will watch your condition.

‘© Will get help right away if you are not doing well or get worse.

 

Frinted By: Vvilson,Jean Page 8 of 62 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

66
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 47 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

Discharge:

 

 

 

Document Released: 04/12/2012 Document Revised: 08/20/2014 Docurnent Reviewed: 03/28/2014
ExitCare® Patient Informbtion @2014 ExitCare, LLC.

Smoking Cessation

This document explains the best ways for you to quit smoking as well as new treatments to help. It lists new
medications that can double or triple your chances of quitting and quitting for good. It also tells about ways to avoid
relapses and talks about concerns you may have about quitting, including weight pain.

NICOTINE: A POWERFUL ADDICTION ;

If you have tried to quit smoking, you know how hard it can be. It is hard because nicotine is a very addictive drug.
For some people, it can be as addictive as heroin or cocaine, Quitting is hard, Usually people make 2 or 3 tries, or
more, before finaily being able to quit. Each time you try to quit, you can learn about what helps and what hurts.

_ Quitting takes hard work and a lot of effort, but you can quit smoking.

QUITTING SMOKING IS ONE OF THE MOST IMPORTANT THINGS YOU WILL EVER DO:
You will live longer and live better.

Quitting will lower your chance of having a heart attack, stroke, or cancer.

If you are pregnant, quitting smoking will improve your chances of having a healthy baby.

The people you live with, especially your children, will be healthier.

You will have extra money to spend on things other than cigarettes.

FIVE KEYS FOR QUITTING

Studies have shown that these five steps will help you quit and quit for good. You have the best chances of quitting
if you use them together:

Get ready.

Get support.

Learn new skills and behaviors.

Get medication and use it correctly.

Be prepared for relapse or difficult situations.

1. GET READY

Set a quit date.

Change your environment.
Get rid of ALL cigarettes and ashtrays in your home, car, and place of work.
Do not let people smoke in your home.

Review your past attempts to quit. Think about what worked and what did not.

 

Printed By: Wilson,Jean Page 9 of 62 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

67
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 48 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Manitgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sev/DOB: Male 10/29/4956
Admission Date. 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

Once you quit, do not smoke, NOT EVEN A PUFF!

2. GET SUPPORT AND ENCOURAGEMENT

Studies have shown that you have a better chance of being successful if you have help. You can get support in many

ways:

Tell your family, friends, and coworkers that you are going to quit and need their support. Ask them not to smoke
around you.

Talk to your health care provider (for example, doctor, dentist, nurse, pharmacist, psychologist, or smoking
counselor).

Get individual, group or telephone counseling. The more counseling you have, the better your chances are of
quitting. Programs are available at local hospitals and health centers. Call your local health department for
information about programs in your area.

34. LEARN NEW SKILLS AND BEHAVIORS

Try to distract yourself from urges to smoke. Talk to someone, go for a walk, or occupy your time with a task.

When you first try to quit, change your routine, use a different route to work. Drink tea instead of coffee. Eat
breakfast in a different place.

Do something to reduce your stress. Take a hot bath, exercise or read a book.

Plan something enjoyable to do every day.

Drink a lot of water and other fluids.

4. GET MEDICATION AND USE IT CORRECTLY

Medications can help you step smoking and lessen the urge to smoke.

The U.S. Food and Drug Administration (FDA) has approved five medications to help you quit smoking:
Bupropion SR - Available by prescription.
Nicotine gum - Available over-the-counter.
Nicotine inhaler - Available by prescription.
Nicotine nasal spray - Available by prescription.
Nicotine patch - Available by prescription and over-the-counter.

Ask your health care provider for advice and carefully read the information on the package.

All of these medications will more or less double your chances of quitting and quitting for good.

Everyone who is trying to quit may benefit from using a medication. If you are pregnant of trying to become
pregnant, nursing, under age 18, smoking fewer than 10 cigarettes per day, or have a medical condition, talk to
your doctor or other health care provider before taking medications.

§ BE PREPARED FOR RELAPSE OR DIFFICULT SITUATIONS

 

Printed By: Wilson,Jean Page 10 of 52 Chart ID: "167692651
Print Date/Time: 1/8/2020 08:29 EST

68
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 49 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 190937573 FIN: 35063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2047 Discharge Date: 3/24/2017

 

 

 

 

 

Most relapses occur within the first 3 months afier quitting. Do not be discouraged if you start smoking again.
Remember, most people try several times before they finally quit. Here are some difficult situations to watch for:
Aleohol. Avoid drinking alcohol. Drinking lowers your chances of success.

Other smokers. Being around smoking can make you want to smoke.

Weight gain. Many smokers will gain weight when they quit, usually less than 10 pounds. Eat a healthy diet and
stay active. Do not let weight gain distract you from your main goal, quitting smoking. Some quit-smoking
medications may help delay weight gain.

Bad mood or depression. There are a lot of ways to improve your mood other than smoking.

If you are having problems with any of these situations, talk to your doctor or other health care provider.

SPECIAL SITUATIONS OR CONDITIONS

Studies suggest that everyone can quit smoking. Your situation or condition can give you a special reason to quit.

Pregnant women/new mothers: By quitting, you protect your baby’s health and your own.

Hospitalized patients: By quitting, you reduce health problems and help healing.

Heart attack patients: By quitting, you reduce your risk of a second heart attack.

Lung, head, and neck cancer patients: By quitting, you reduce your chance of a second cancer.

Parents of children and adolescents: By quitting, you protect your children and adolescents from illnesses caused
by second-hand smoke.

QUESTIONS TO THINK ABOUT

Think about the following questions before you try to stop smoking. You may want to talk about your answers with
your health care provider.

1. Why do you want to quit?

2. If you tried to quit in the past, what helped and what did not?

3. What will be the most difficult situations for you after you quit? How will you plan to handle them?

4, Who can help you through the tough times? Your family? Friends? Health care provider?

5, What pleasures do you get from smoking? What ways can you still get pleasure if you quit?

Here are some questions to ask your health care provider.

1. How can you help me to be successful at quitting?

 

Printed By: Wilson,Jean Page 11 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

69
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 50 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgamery

859 West Germantown Pike
East Norritan, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

4. What medication do you think would be best for me and how should I take it?

3. What should I do if I need more help?

4, What is smoking withdrawal like? How can I get information on withdrawal?

QUITTING TAKES HARD WORK AND A LOT OF EFFORT, BUT YOU CAN QUIT SMOKING.

Additional Resources
You may want to contact these organizations for further information on smoking and how to quit.

American Heart Association American Lung Association
7272 Greenville Avenue 1740 Broadway, 14th Floor
Dallas, TX 75231 New York, NY 10019

(300) AHA-USAI (242-8721) (212) 315-8700

American Cancer Society National Cancer Institute
1599 Clifton Road, NE . Bethesda, MD 20892

Atlanta, GA 30329 (800) 4-CANCER (422-6237)

(404) 320-3333

For pregnant women: American College of Obstetricians and Gynecologists

409 12th Street, SW
Washington, DC 20024

FOR MORE INFORMATION

The information was taken from Treating Tobacco Use and Dependence, a U.S. Public Health Setvice-sponsored
Clinical Practice Guideline. This guideline was developed by a non-Federal panel of experts sponsored by a
consortium consisting of Federal Government and nonprofit organizations:

Agency for Healthcare Research and Quality (AHRQ).

Centers for Disease Control and Prevention (CDC).

Nationa! Cancer Institute (NCI).

National Heart, Lung, and Blood Institute (NHLBD).

National Institute on Drug Abuse (NIDA).

Robert Wood Johnson Foundation (RWJF).

University of Wisconsin Medical School's Center for Tobacco Research and Intervention (CTRD).

For information about the guideline or to get more copies of this information, call: 800-358-9295, or write:

 

Printed By: Wilson,Jean Page 12 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

70
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 51 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Publications Clearinghouse, P.O. Box 8547, Silver Spring, MD 20907
U.S. Department of Health and Human Services, Public Health Service

Document Released: 12/12/2002 Document Re-Releasad: 03/1 6/2010

ExitCare® Patient Information ©2010 ExitCare, LLC,

FREE SMOKING CESSATION CLASSES AT EINSTEIN MEDICAL CENTER MONTGOMERY:

+ This program is open to arryone who desires to become tobacco free.

+ Save $$. It costs about $2000/year to smoke 1 pack of cigarettes per day.

+ Lower your health risks for iinesses or death from cancer, emphysema, bronchitis, diabetes,
and heart disease,

+ More energy: Less toxins in your blood and better lung function will enable you to be more
active.

wane et CALL 484-622-QOUiIT (7848) TO REGISTER

Prescription leaflets, if any, will display below

acetaminophen (oral)
(a SEET a MIN ob fen)

Actamin, Anacin AF, Apra, Bromo Seltzer, Children's Tylenol, Elixsure Fever/Pain, Little Fevers Children's
Fever/Pain Reliever, Mapap, Medi-Tabs, Q-Pap, Silapap Childrens, Tactinal, Tempra Quicklets, ‘Triaminic Fever &
Pain, Tycolene, Tylenol, Vitapap

What is the most important information I should know about acetaminophen?
You should not use this medication if you have severe liver disease.

Do not take tooré of this medication than is recommended, An overdose of acetaminophen can damage your liver or cause death.
Call your doctor at once if you have nausea, pain in your upper stomach, itching, loss of appetite, dark urine, clay-colored stools, or
jaundice (yellowing of your skin or eyes).

In rare cages, acetaminophen may cause a severe skin reaction. Stop taking this medicine and call your doctor right away if you
have skin redness or a rash that spreads and causes blistering and peeling.

What is acetaminophen?
There are many brands and forms of acetaminophen available. Not all brands are listed on this leaflet.

 

Printed By: Wilson, Jean Page 13 of 52 Chart ID: 167692651
, Print Date/Time: 1/8/2020 08:29 EST

71
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 52 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Gerrnantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 39063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/14 955
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

  

 

Discharge

 

 

 

Acetaminophen is a pain reliever and a fever reducer.
Acetaminophen is used to treat many conditions such as headache, muscle aches, arthritis, backache, toothaches, colds, and fevers.

Acetaminophen may also be used for purposes not listed in this medication guide,

What should I discuss with my healthcare provider before taking acetaminophen?
You should not take acetaminophen if you are allempic ta it, or if you have severe liver disease.

Do not take acetaminophen without a doctor's advice if you have ever had alcoholic liver disease (cirrhosis) or if you drink more
than 3 alcoholic beverages per day. You may not be able to take acetaminophen.

Your doctor will determine whether acetaminophen is safe for you to use during pregnancy. Do not use this medicine without the
advice of your doctor if you are pregnant.

Acetaminophen can pass into breast milk and may harm a nursing baby. Tell your doctor if you are breast-feeding a baby.

Do not give this medicine to a child younger than 2 years old without the advice of a doctor.

How should I take acetaminophen?
Use exactly as directed on the label, or as prescribed by your doctor. Do not use in larger or smaller amounts or for longer than
recommended,

Do not take more of this medication thun is recommended. An overdose of acetaminophen can damage your liver or cause death.

Measure liquid medicine with a special dose-measuring spoon or medicine cup, not with a regular table spoon. If you do not have a
dose-measuring device, ask your pharmacist for one.

If you are treating a child, use a pediatric form of acetammophen. Use only the special dose-measuring dropper or oral syringe that
comes with the specific pediatric form you are using. Carefully follow the dosing directions on the medicine label.

Acetaminophen made for infants is available in two different dose concentrations, and each concentration comes with its own
medicine dropper oy oral syringe. These dosing devices are not equal between the different concentrations. Using the wrong device

may cause you to give your child an overdose of acetaminophen. Never mix and match dosing devices between infant formulations
of acetaminophen.

You may need to shake the liquid before each use. Follow the directions on the medicine label.
The chewable tablet must be chowed thoroughly before you swallow it.

Make sure your hands are dry when handling the acetaminophen disintegrating tablet. Place the tablet on your tongue. It will begin
to dissolve right away. Do not swallow the tablet whole, Allow it to dissolve in your mouth without chewing.

 

Printed By: Wilsan,Jean Page 14 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

72
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 53 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 400937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

To use the acetal inophen effervescent granules, dissolve one packet of the granules in at least 4 ounces of water. Stir this mixture
and drink all of it right away, To make sure you get the entire dose, add a little more watar ta the same glass, swirl gently and drink
right away.

Stop taking acetaminophen and call your doctor if:
‘ = youstill have a fever after 3 days of use;
* —youstil] have pain after 7 days of use (or 5 days if treating a child),
e you have a skin rash, ongoing headache, or any redness or swelling; or
e if your symptoms get worse, or if you have any new symptoms.

This medication ¢an cause unusual results with certain lab tests for glucose (sugar) in the urine. Tell any doctor who treats you that you
are using acetaminophen.

Store at room temperature away from heat and moisture,

What happens if I miss a dose?

Since acetamiriophen is taken as needed, you may not be ona dosing schedule. If you are taking the medication regularly, take the
missed dose as soonas you remember, Skip the missed dose if it is almost time for your next scheduled dose. Do not take extra
medicine to make up the missed dose.

What happens if I overdose?
Seek emergency medical attention or call the Poison Help line at 1-800-222-1222. An averdose of acetaminophen can be fatal.

The first signs of an acetaminophen overdose include loss of appetite, nausea, vomiting, stomach pain, sweating, and confusion or
weakness. Later symptoms may include pain in your upper stomach, dark urine, and yellowing of your skin or the whites of your eyes.

What should I avoid while taking acetaminophen?

Ask a doctor or pharmacist before using any other cold, allergy, pain, or sleep medication. Acetaminophen (sometimes abbreviated as
APAP) is contained in many combination medicines. Taking certain products together can cause you to get too much
aretaminephen which can lead to a fatal overdose. Check the label to see if a medicine contains acetaminophen or APAP.

Avoid drinking alcohol. It may increase your risk of liver damage while taking acetaminophen.

What are the possible side effects of acetaminophen?
Get emergency medical help if you have signs of an allergic reaction: hives; difficulty breathing; swelling of your face, lips, tongue,
or throat.

In rare cases, acetaminophen may cause a severe skin reaction that can be fatal. This could occur even if you have taken
acetaminophen in. the past and had no reaction. Stop taking this m edicine and call your dectov right away if you have skin redness

 

Pririted By: Wilson, Jean Page 16 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

73
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 54 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, FA 19403-

MRN: ° 100937573 FIN: 38053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956

Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

or a rash that spreads and causes blistering and peeling. If you have this type of reaction, you should never again take any
medicine that contains acetaminophen.

Stop taking acetaminophen and call your doctor at once if you have:
‘© nausea, upper stomach pain, itching, loss of appetite;

® dark urine, clay-colored steals; or

e jaundice (yellowing of the skin or eyes).

This ig not a complete list of side sffects and others may occur. Call your doctor for medical advice about side effects, You may report
side effects to FDA at 1-800-FDA-1088.

What other drugs will affect acetaminophen?

Other drugs may interact with acetaminophen, including prescription and over-the-counter medicines, vitamins, and herbal products,
Tell each of your health care providers about all medicines you use now and any medicine you start or stop using.

Where can I get more information?
Your pharmacist can provide more information about acetaminophen.

Remember, keep this and all other medicines out of the reach of children, never share your
medicines with others, and use this medication only for the indication prescribed.

Every effort has been made to ensure that the information provided by Cemer Multum, Inc. (Multum’) is accurate, up-to-date, and
complete, but no guarantee is made to that effect, Drug information contained herein may be time sensitive. Multum information has
been compiled for use by healtheare practitioners and consumers in the United States and therefore Multum does not warrant that uses
outside of the United States are appropriate, unless specifically indicated otherwise. Multum's drug information does not endorse drugs,
diagnose patients or recommend therapy. Multum's drug information is an informational resource designed to assist licensed healthcare
practitioners in caring for their patients and/or to serve consumers viewing this service as a supplement to, and not a substitute for, the
expertise, skill, knowledge and judgment of healthcare practitioners. The absence of a warning for a given drug or drug combination in
no way should be construed to indicate that the drug or drug combination is safe, effective or appropriate for any given patient, Multum
does not assume any responsibility for any aspect of healthcare administered with the aid of information Multum provides. The
information contained herein is not intended to cover all possible uses, directions, precautions, warnings, drug interactions, allergic
reactions, or adverse effects. If you have questions about the drugs you are taking, check with your doctor, nurse or pharm acist,

Copyright 1996-2016 Cerner Multum, Inc. Version: 20.01. Revision Date: 01/11/2016.

dexamethasone (oral)
(dex a METH a sone)

Baycadron, Dexamethasone Intensol, DexPak 10 Day Taperpak, DexPak 13 DayTaperpak, DexPak 6 DayTaperpak

 

Printed By: Wilson, Jean Page 16 of 52 Chart !D: 167692651
Print Date/Time: 1/9/2020 08:29 EST

74
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 55 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

Discharge

 

 

 

 

What is the most important information I should know about dexamethasone?
You should not use this medicine if you have a fungal infection anywhere in your bady.

Tell your doctor about all your medical conditions, and all the medicines you are using. There ave many other diseases that can be
alfeeted by steroid use, and many other medicines that can interact with steroids.

What is dexamethasone?
Dexamethasone is a steroid that prevents the release of substances in the body that cause inflammation.

Dexamethasone 15 used to treat many different conditions such as allergic disorders, skin conditions, ulcerative colitis, arthritis, lupus,
psoriasis, or breathing disorders.

Dexamethasone may also be used for purposes not listed in this medication guide.

What should I discuss with my healthcare provider before taking dexamethasone?
You should not we dexamethasone if you are allergic to it, or if you have:
a fungal infection anywhere in your body.

Steroid medication can weaken your immune system, making it easier for you to get an infection, Steroids can also worsen an infection
you already havé, or reactivate an infection you recently had. Before taking this medication, tell your doctor about any illness or
infection you have had within the past several weeks.

To make sure dexamethasone is safe for you, tell your doctor if you have:
-« liver disease (such as cirrhosis);

* kidney disease;

® a thyroid disorder,

» history of malaria,

e —_ tuberculosis,

¢ osteoporosis;

®»  amuscele disorder such as myasthenia gravis;

* glaucoma or cataracts,

e herpes infection of the eyes,

®  stamach ulcers, ulcerative colitis, diverticulitis, inflammatory bowel disease;

» depression or mental illness:

 

Printed By: Wilson, Jean Page 17 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

745
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 56 of 92

EINSTEIN HEALTHCARE NETWORK —
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 400837573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/4956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

® congestive heart failure, or

@ high blood pressure.

Also tell your doctor if you have diabetes. Steroid medicines may increase the glucose (sugar) levels in your blood or urine, ‘You may
also need to adjust the dose of your diabetes medications.

Itjs not known whether this medicine will harm an unborn baby. Tell your doctor. if you are pregnant or plan to become pregnant.
Dexatnethasone can pass into breast milk and may hanm a nursing baby. Tell your doctor if you are breast-feeding a baby.

Steroids can affect growth in children. Tell your dootor if your child is not growing at a normal rate while using this medicine.

How should I take dexamethasone?
Follow all directions on your presoription label. Your doctor may occasionally change your dose to make gure you get the best results.
Do not use this medicine in larger or smaller amounts or for longer than recommended.

Your dose needs may change if you have unusual stress such as a serious illness, fever or infection, or if you have surgery or a medical
emergency. Tell your doctor about any such situation that affects you.

This medication can cause unusual results with certain medical tests. Tell any doctor who treats you that you are using dexamethasone.

Do not stop using dexamethasone suddenly, or you could have unpleasant withdrawal symptoms. Ask your doctor how to safely stop
using this medicine,

Wear a medical alert tag or carry an ID card stating that you take dexamethasone. Any medical care provider who treats you should
know that you are using steroid medication.

Store at room temperature away from moisture and heat.

What happens if I miss a dose?

Call your doctor for instructions if you miss a dose of dexamethasone.

What happens if I overdose?
Seek emergency medical attention or call the Poison Lefp line at 1-800-222-1222.

An overdose of dexamethasone is not expected to produce life threatening symptoms. However, long term use of high steroid doses
can lead to symptoms such as thinning skin, easy bruising, changes in the shape or location of body fat (especially in your face, neck,
back, and waist), increased acne or facial hair, menstrual problems, impotence, or loss of interest in sex.

What should I avoid while taking dexamethasone?
Avoid being near people who are sick or have infections. Call your doctor for preventive treatment if you are exposed to chicken pox
or measles. These conditions can be serious or even fatal in people who are using steroid medication,

 

Printed By: Wilson, Jean , Page 418 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

76
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 57 of 92

EINSTEIN HEALTHCARE NETWORK
Finstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

Sischatg

 

 

No not receive a 'live' vaceine while using dexamethasone. The vaccine may not work as well during this time, and may not fully
protect you from disease. Live vaccines include measles, mumps, rubella MMR}, polio, rotavirus, y phoid, yellow fever, varicella
(chickenpox), zoster (shingles), and nasal flu Gnfluenza) vaccine.

Avoid driniang alcoho! while you are taking dexamethasone.

What are the possible side effects of dexamethasone?

Get emergency medical help if you have signs of an allergic reaction: hives, difficulty breathing; swelling of your face, lips, tongue,
or throat.

Call your doctor at once if you have:
xnauscle tightness, weakness, or limp feeling;

e problems with your vision;

¢ — shortness of breath (even with mild exertion), swelling, rapid weight gain;

* — severe depression, unusual thoughts or behavior,

®  aassizure (convulsions),

e —_ bleody or tarry stools, coughing up blood,

«© — lower back pain, blood in your urine, little or no urination;

e = confusion, numbness or tingly feeling around your mouth,

» — fast or slow heart rate, weak pulse;

®  apancrenas disorder--severe pain in your upper stomach spreading to your back, nausea and vomiting, fast heart. rate;

* — low potassium--leg cramps, constipation, irregular heartbeats, fluttering in your chest, increased thirst or urination,

numbness or tingling; or
e dangerously high blood pressure--severe headache, blurred vision, pounding in your neck or ears, nosebleed, anxiety.

Common side effects may include:
‘© fluid retention (swelling in your hands or ankles),

e — sicep problems (insomnia), mood changes;
*  aene, dry skin, thinning skin, bruising or discoloration,
¢ — slew wound healing;

e —_ increased sweating, increaged hair growth,

 

Printed By: Wilson,Jean ‘Page 19 of 52 Chart ID: 167692651
Print Date/Time: 4/9/2020 08:29 EST

77
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 58 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 49403-

MRN: 100937573 FIN: 36053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

headache, dizziness, spinning sensation;
nausea, stomach pain, bloatmg;
muscle weakness; or

changes in the shape or location of body fat (especially in your arms, legs, face, neck, breasts, and waist).

This is not a complete list of side effects and others may occur, Call your doctor for medical advice about side effects, You may report
side effects to FDA at 1-800-FDA-1088.

What other drugs will affect dexamethasone?

Many drugs can interact with dexamethasone. Not all possible interactions are listed here. Tell your doctor about all your current
medicines and any you start or stop usitig, especially:

®

aspirin (taken on a daily basis or at high doses);
cyclosporine;

digoxin;

an antibiotic such as erythromycin or rifampin;
antifungal medicine such as ketoconazole;

birth control pills or hormone replacement therapy,
a blood thinner such as warfarin (Coumadin, Jantoven);
a diuretic Cwater pu),

glaucoma medication;

insulin or diabetes medications you take by mouth;
medicine to treat dementia or Parkinson's disease;

an NSAID (nonsteroidal anti-inflammetory drug) such as ibuprofen (Advil, Motrin), naproxen (Aleve), celecoxib,

metoxicam, and others; or

seizure medications such as carbatnazepine, phenytoin, or phenobarbital.

This list is not complete and many other drugs can interact with dexamethasone. This includes prescription and over-the-counter
medicines, vitamins, and herbal products. Give a list of all your medicines to any healthcare provider who treats you.

Where can I get more information?
Your pharmacist can provide more information about dexamethasone.

 

Printed By: Wilson, Jean Page 20 of 52 Chart ID: ~ 167692651

Print Date/Time: 1/9/2020 08:29 EST

78
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 59 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 400937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date. 3/24/2017

 

 

 

Discharge

 

 

Remember, keep this and all other medicines out of the reach of children, never share your
medicines with others, and use this medication only for the indication prescribed.

Every effort has been made to ensure that the information provided by Cemer Multum, Inc. (‘Multum’) is accurate, up-to-date, and
complete, but no guarantee is made to that effect. Drug information contained herein may be time sensitive. Multum information has
been compiled for use by healthcare practitioners and consumers in the United States and therefore Multum does not warrant that uses
outside of the United States are appropriate, unless specifically indicated otherwise. Multum's drug.information does not endorse drugs,
diagnose patients or recommend therapy. Multum's drug information is an inform ational resource designed to assist licensed healthcare
practitioners in caring for their patients and/or to serve consumers viewing this service as a supplement to, and not a substitute for, the
expertise, skill, knowledge and judgment of healthcare practitioners, The absence of a warning for a given drug or drug combination in
no way should be construed to indicate that the drug or drug combination is safe, effective or appropriate for any given patient. Multum
does not assume any responsibility for any aspect of healthcare administered with the aid of information Multum provides. The
information contained herein is not intended to cover all possible uses, directions, precautions, warnings, drug interactions, allergic
reactions, or adverse effects. If you have questions about the drugs you are taking, check with your doctor, nurse or pharmacist.

Copyright 1996-2017 Cerner Multum, Inc, Version: 6.02. Revision Date: 12/19/2016.

What is a MY Einstein Health Patient Portal?

itis a free and secure, password protected web-based site called a “portal” that gives you access to your Einstein
Healthcare Network medical records including:

your recent visits
prescriptions
lab results
conditions
immunization records
medical procedures and discharge instructions
Why fs Using MY Einstein Health Important?
Patient portals are now standard practice at all major health systems.

Accessing your personal medical records can help you to be more actively involved in your own health
care.

 

Printed By. Wilson,Jean Page 21 of 62 Chart ID: 167692651
Print Date/Time; 1/9/2020 08:29 EST

79
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 60 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN. 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Having access to your family members’ health information may help you take care of them more easily.
How Do | Get Access to MY Einstein Health?

To get started with enrollment to your My Einstein Health, ask your health care provider to register you at your
next appointment or admission to an Einstein facility. Currently, My Einstein Health registration requires an
in-person visit to an Einstein Healthcare facility (hospital, doctor offices, out-patient centers, etc.) for security
purposes. Creating your account will give you secure, password protected access to your health information and
medical records.

Your Health Information |s Private, Secure and Protected

The MY Einstein Health patient portal is a private and secure site. We have safeguards in place to protect your
health information.

To make sure that your private health information is safe from unauthorized access:

MY Einstein Health is hosted on a secure connection and accessed via an encrypted, password-protected
logon.

\We have auditing feature that keep a record of who accessed your information, what changes were made,
and when.

Please remember YOU need to follow safety tips when accessing the patient portal too.
Always remember to protect your username and password from others, and make sure to
only fog on to MY Einstein Health from a personal or secure computer.

How to complete access to your MY Einstein Health patient portal?

1, After you have registered, yout will receive an email invitation with further instructions to complete your MY
Einstein Health account.
The email you receive will look like this:
\QHealth.com < noreply@iqhealth.com > Important Einstein Network Health account information
for: YOUR NAME **
If you do not see the email, be sure to check your SPAM folder!

2. Click on the link in the email to take you to the final steps of creating your account.
3. First, confirm your identity by choosing YOUR NAME on this page.

4. Then, verify your identify by completing your information. You need to remember your security question and
answer you created, and confirm that you have read the Terms of Use and Privacy Policy.

5. Once completed, you will be on the first page of your MY Einstein Health patient portal.

 

Printed By: Wilson,Jean Page 22 of 52 Chart ID: ss: 167692651
Print Date/Time: 1/9/2020 08:29 EST

80
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 61 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery
559 West Germantown Pike

East Norriton, PA 19403-

MRN: 400937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/28/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

6. Please bookmark the link below te continue accessing Einstein Healthcare Network's online services:
https: //einstein.iqghealth.com/login/eerner-health ™

We look forward to providing you with better access to your healthcare information through this convenient
and secure tool.

7. If you have any questions in signing up or accessing your secure MY Einstein Health patient portal,
please call 1-877-621-8014.

** Cinstein Healthcare Network's electronic medical record vendor, Cerner Corporation, uses 1Q Health to provide

MY Einstein Health

 

 

History and Physica

 

 

 

Docurnent Nara: ED Observation H&P

Perfarmed By: CORNISH PA-C, JENNIFER L (3/22/2017 13:30 EDT}

Signed By: CORNISH PA-C, JENNIFER L (4/2/2017 17:45 EDT)

Authenticated By: CORNISH PA-C, JENNIFER L (4/2/2017 17:45 EDT); CORNISH PA-C,JENNIFER L (3/22/2017

14:16 EDT); CORNISH PA-C,JENNIFER L (3/22/2017 13:40 EDT); CORNISH PA-C,
JENNIFER L. (3/22/2017 13:37 EDT)
Status: Auth (Verified)

Date of Service: 3/22/2017 13:28 EDT
Subject: Neurologic problem

Neurologic problem

Patient’ POTTS, CORNELIUS MRN: 100937573 FIN: 35053047
Age: GOyears Sex: Male DOB: 10/29/1956

Associated Diagnoses: None

Author: CORNISH PA-C, JENNIFER L

Basic Informatian
Time seen: Time Seen by First ED Provider
03/22/17 09:07

History saurce: Patient.
‘Arrival mode: Private vehicle,
History limitation: None.

History of Present liIness
The patient presents with left, upper extremity, lower extremity, weakness and altered gall. The onset was 3 weeks ago. The colrse/duration of
symptoms is worsening. Location: pt says he feels weak in both hands and both feet but more pronounced on left side. The character of symptoms is
weakness, altered sensation, off-balance, tingllng and numbness. The degree at onset was minimal. The degree at maximum was moderate, The
deoree at present is moderate. Risk factors consist of diabetes mellitus, hyperlipidemia, hypertension and coronary artery disease. Prior episodes: none.
Therapy teday: none. Associated symptoms: denies chest pain, denies headache, denies nausea, denies vomiting and denies dizziness. Baseline
status: ambulatory, uses @ cane.

 

Printed By: Wilsan,Jean Page 23 of 52 Chart ID: 467692651
Print Date/Time: 1/9/2020 08:29 EST

81
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 62 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19463-

MRN: 100937573 FIN: 39053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Additional history: pt is a BO y/o M with hfe CAD, htn, dm, hid here with progressive weakness in arms/egs x 2 weeks. pt says that he has had some neck

and back pains here and there but over the past 3 weeks he has been experiecning weakness and numbness to his left ue and le more than right side
and difficulty walking, to the point that he has fellen 3 times over the past 3 weeks and feels like he is dragging his left leg when he walks. he felt very
unsteady this mroning during the normal 10 min walk from car to work so he decided te come in. he has never had symptoms like this. he also feels
tingling/numbness in his hands and feet but has been attributing it to diabetic peripheral neuropathy. he has had occasional eadaches, changing
ficcations, and admits to a very mild headache to his frontal region 3/10 currently, no vision changes, neck pains, cp, sob, abdomianl pain, injuries during
the falls, nAv/d.pt admits to a productive cough x 1-2 weeks with chills "the other day" but none currently, he smokes 1/2 pack per day.

in ED --> found to have some weakness on let side, had CT brain non con tha twas unremarkable and a neuro consult. dr. bradley recommended MRI of
brain/neck and he was found to have severe spinal stenosis c4/e5 with compressive myelopathy and is to be admitted at EMCM for neurosurg consult and
medical management with decadron.

Review of Systems
Constitutianal symptoms: Negative except as documented in HPI, no fever, no chills, no weakness, no fatigue.
Eya symptoms: Negative except as documented in HPI, no recent vision problems, no diplopia, no blurred vision.
ENMT symptoms: Nagative except as documented in HPI, no eer pain, no sore throat, no nasal congestion.
Raspiratary symptoms: Cough, no shoriness of breath, no orthopnea, Sputum preduction: Clear.
Cardiovascular symptoms: Negative except as documented in HPI, no chest pain, no palpitations, no peripheral edema,
Gastrointestinal symptoms: Negative except as documented In HPI, no abdominal pain, no nausee, no vomiting, no diarrhea.
Musculoskeletal symptoms: No back pain, no Muscle pain.
Neurolngic symptoms: Headache, numbness, tingling, weakness, no dizziness, no altered level of consciousness.

Health Status
Allergies:
Allergic Reactions (Setected)
Severity Not Dacumented
ACE inhibitars- No reactions were dosumented.
Shellfish- No reactions were documented..
Medications: (Selected)
rescriotions
Prescribed
Glucometer Strips (DIME): See Instructions, FREESTYLE TEST STRIPS CHECK BS TID, #1 box(es), 11 Refill(s), Pharmacy:
CVS/pharmacy #301 1
Iradur 60 mg oral tablet, extended release: 60 mg = 1 tab(s), Oral, breakfast, # 30 tab(s), 0 Refili(s), other reason {Rx}
invokana 100 mg oral tablet: 100 mg =‘ tab(s), Oral, daily, # 90 tab(s), 3 Refill(s), Pharmacy: CVS/pharmacy #3011
Januviea 100 mg oral tablet: 100 mg = 1 tab(s), Oral, daily, #90 tab(s), 3 Refill(s), Pharmacy: CVS/pharmacy #3014
Lipitor 80 mg oral tablet: 80 mg = 1 tab{s), Oral, HS, #30 tab(s), 0 Refili(s)
amLODIPine 10 mg oral tablet: 10 mg = 1 tab(s), Oral, daily, # 30 tab(s), 0 Refill(s)
clopidogrel 75 mg oral tablet: 75 mg = 1 fab(s), Orel, daily, # 30 tab(s), 0 Refill(s)
colchicine 0.8 mg oral capsule: 0.6 mg = 1 cap(s), Oral, daily, #5 cap(s), 0 Refill(s)
glipiZIDE 5 mg oral tablet: 5 mg = 1 tab(s), Cral, daily, #90 tab(s), 3 Refill(s), Pharmacy: CVS/pharmacy #30114
jabetalo! 200 mg oral tabiet: 400 mg = 2 tah(s), Oral, bid, #120 tab(s), 0 Refill(s), other reason (Rx)
nitroglycerin 0.4 mg sublingual tablet: 6.4 mg = 1 tab(s), SL, q5 min. interval, PRN Chest Pain, #100 tah(s), 0 Refili(s)
icat

Documented
Ranexa 500 mg oral tablet, extenced release: 500 mg = 4 tab(s), Oral, bid, 0 Refilt(s)
aspirin; 81 mg, Chewed, daily, 0 Refill(s}
famotidine 20 mg oral tablet: 20 mg = 1 tab(s), Oral, bid, # 80 tab(s),.0 Refill(s)
hydrachlorcthiazide 25 mg oral tablet: 50 mg = 2 tab(s), Oral, dally, 0 Refills).

Past Medical/ Family; Soclal Histary

Madieal history
Cardiovascular: coronary artery disease, hypertansion, hyperlipidemia.

 

Printed By: Wilson, Jean Page 24 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

82
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 63 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgamery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN:
Patient: POTTS, CORNELIUS D Sex/DOB: Male
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

35053047
10/29/1956

 

 

Rhysii

 

 

 

Endocrine: diabetes type 2.
Surgical history: Cardiac stents, angioplasty.
Social history: Alechel use: Denies, Tobacco use: Regularly, smokes 0.5 pack(s) per day, for the last 20 years, Orug use: Denles, Occupation; Employed,
Family/sociai situation: Married.
Problem list:
Ail Problems (Selected
CAD (coronary artery disease) / SNOMED CT 89331010 ¢ Contirmed
Gout / SNOMED CT 150085018 / Confirmed
Hypertension f SNOMED CT 1215744012 / Confirmed
Enlarged prostate / SNOMED CT 372404018 / Confirmed
Hypercholesteralemia without hypertriglyceridemia / SNOMED CT 398853012 / Confirmed
Renal mass, right / SNOMED CT 452430049 / Confirmed
H/O heart artery stent / SNOMED CT 1480321017 / Confirmed
Diabetes type 2, uncontrolled /SNOMED CT ACE?7C9A-202B-4 D27-87AB-70F7A7 249902 / Confirmed.

Physical Examination

Vital Signs
Vital Signs
3/22/2017 6:28 EDT Temperature Oral 36.6 Degc
Heart Rate Monitored 84 bpm
Respiratory Rate 418 brimin
Systolic Blood Pressure 442 mmHg HI
Diastolic Blood Pressure 83 mmHg
Measurements
3/22/2017 8:28 ROT Height/Length Measured 190 cm
Weight Measured 130 kg
Body Mass index Measured 36 kg/m2

Basic Oxygen Infermation
3/22/4017 B:28 EDT  Spd2
General: Alert, no acute distress.
Skin: Warm, dry, intact.
Head; Normocephalic, atraurnatic.

Neck: Supple, no tenderness, full painless rom.

100 % .

Eye: Puptis are equal, round and reactive to light, nermal conjunctiva.

Ears, nose, tmauth and throat: Oral mucosa moist, no pharyngeal erythema or exudate.

Cardiovascular: Regular rate and rhythm, No murmur, Normal peripheral perfusion, No edema.
Resplratory: Lungs are clear to auscultation, respirations are non-labored, breath sounds are equal, Symmeirical chest wall expansion.

Chest wall: Ne tenderness, No deformity.

Gastrointestinal; Soft, Nontender, Normal bowel sounds, Obese, Guarding: Negative, Rebound: Negative.
Neurolegical: Alert and oriented to person, place, time, and situation, CN II-Xll intact, normal speech observed, Sensory: Left upper extremity, teft
lower extremity, diminished, to touch, Coordination: slightly wide based galt, unsteady but able to walk with cane and assistance; , Galt:

\ide-based.,
Psychiatric: Cooperative.

Medical Decision Making

Documents reviewad: Emergency department nurses’ notes.

Rasults review: Lab results : Lab View
3/22/2017 10:37 EQT
3/22/2017 10:07 EDT

Estimated Creatinine Clearance
Glucose POC

113.84
759 mao/di HI

 

Printed By: Wilson, Jean

Page 25 of 52

Chart ID: 467692651
Print Date/Time: 1/9/2020 08:29 EST

83
Case 2:19-cv-01059-WB

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573
Patient: POTTS, CORNELIUS B
Admission Date: 3/22/2017

Discharge Date:

Document 26-1 Filed 02/14/20 Page 64 of 92

35053047
Male 10/29/1956
B/24/2017

 

 

 

 

 

3/22/2017 9:27 EDT

, Interpretation.
Head Computed Tomography: IMPRESSTON;

Sedium Lvl
Potassium Lvi

Chioride Lvi
co2

BUN
Creatinine Lvl
Calcium Lvl
GFR AA
GFR Non AA
AGAP

Glucose Random

WBC

RBC

Hab

Het

RDW

MCH

MCHC

Mcv

MPV

Platelet

Neutra Auto
Lymph Auto
Mono Auto

Eos Auto
Basaphil Auto
Neutro Absolute
Lymph Absolute
Mono Absolute
Eos Absolute
Baso Absolute

142 mmol/L
4.8 mmol/L

405 mmol/L

25 mmol/L

48 mg/dl

4.0 mg/dL

9.8 mgfdL

>60 mLAmin.73m2 NA
>60 mLémin/1.73m2 NA
12.0 mEgl.
169 mgfdt Hi
7.4 x1 043/mecl
5.47 x10*6/meL
15.5 gmvdL
45.7%

13.8%

28.3 pg

33.9 gmvdL
83.5 fL

40.84L HI

171 x1043/meL
63.2 %

23.0 %

9.2%

3.7% Hi
0.4%

4.6 x13 /melL
4.7 x1043/mcL
0.7 x1043/mcL.
0.3 x10434mck
0.0 x10434ncL

No acute intracranial hemorrhage ox transcortical infarction. MRI is

more
sensitive for acute ischemia.

 

Printed By: Wilson, Jean

Page 26 of 52

Chart ID: 467692651
Print Date/Time: 1/9/2020 08:29 EST

84
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 65 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Mantgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Mild probable sequela of chronic small vessel ischemia and volume
logs.

Radiology results: Magnetic Rescnance Imaging, interpretation: IMPRESSION:

No acute intracranial abnormality. Focal left posterior inferior
temporal

encephalomalacia, may be sequela of prior ischemia or trauma. Mild
probable

sequela of chronic small vessel ischemia and volume loss.

Advanced multilevel spondylosis of the cervical spine as described
abova, with

severe spinal canal stenosis at C4-5 and associated abnormal cord
signal at this

level compatible with compressive myelopathy. Moderate spinal canal
stenosis at

C2-C3, 03-4, and moderate to severe spinal canal stenosis at C5-6.

Multilevel neural forarninal narrowing, moderate left greater than
right at C2-3,

moderate to severe right greater than left at C3-4, severe right
greater than

left at C4-5, moderate to severe left greater than right at C5-6,
moderate ta

severe right and moderate left at C6-7, and moderate on the fight at
C7-T1..

Impression and Plan
Cervical spinal stenosis - Discharge, Mecical
Discharge plan
Condition: Stable.
Notes: 60 y/o M with left sided weakness, numbness and difficulty walking wilh freq falls with MRI showing cervical spinal stenosis to be admitted for
neurosurg consul, neure checks, and medical management at this point
4. cervical stenosis
- decadron, neuro checks, neuresurg consult
2. hind
- continue meds
3. dm
- insulin $$, accuchecks
4. cad/mi
- continue meds.

 

Printed By: VWilsan, Jean Page 27 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 G8:29 EST

85
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 66 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery
559 West Germantown Pike

East Norriten, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Mate 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Document Name: Clinical Surmmary
Performed By: Sinkoff DO, Michael (3/24/2017 17:41 EDT)
Signed By: Sinkoff DO, Michael (3/24/2017 17:41 EDT); Patel BSCN/BSN, Sheetal (3/24/2017 16:04 EDT);

Patel BSCN/BSN, Sheetal (3/24/2017 16:04 EDT); Patel BSCN/BSN, Sheetal (2/24/2017 16:04
EDT); Yaeger PA-C,Sean Christopher (3/24/2017 08:19 EDT)

Authenticated By: Sinkoff DO, Michael (3/24/2017 17:41 EDT)
Status: Modified

Date of Service: 3/24/2017 17:41 EDT

Subject: Inpatient Clinical Summary

Inpatient Clinical Summary
Einstein Healthcare Network

Einstein Medical Center Montgomery
559 West Germantown Pike
East Norriton, PA 19403
(484) 622-1000

Clinical Summary/Transition of Care

Take this form and your medication schedule to all your follow-up appointments with your primary doctor,
specialist, and/or clinic.

Date of Admission: 3/22/2017 8:26 AM

Gurrent Date/Time:3/24/2017 17:41:38

Visit Summary For CORNELIUS POTTS

We would like to thank you for allowing us to assist you with your healthcare needs. Our entire staff
strives to provide an excellent experience for our patients and their families. The following includes

information regarding your visit.

Age: 60 years Sex: Male DOB: 10/29/1956 MRN: 100937573
Address: 1630 PINE ST NORRISTOWN, PA 19401

Home: (267) 736-7824 Work: (267)736-7824 Mobile: --
Primary Care Provider: Graf DO, Andrew

Race: Black or African American Ethnicity: Not Hispanic or Latino
Language: English

Health Plan: 1°BLUE CROSS OUT OF AREA

Diagnases This Visit

 

Printed By: Wilson, Jean Page 28 of 52 Chart [D: - 467692651
Print Date/Time: 1/9/2020 08:29 EST

86
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 67 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 9/22/2017 Discharge Date. 3/24/2017

 

 

 

 

Cervical spinal stenosis (M48.02)
Cervical stenosis of spine (M48.02)
Coronary artery disease (125.10)
Neurologic problem (561 CO60A-C-427-4986-8D04-612BE 1832F 4B)
Weakness or fatigue (4625BEB1-9B7F-49CE-995B-76DFB08D87 FA)
Problems
Active
Coronary artery disease
Obesity
Enlarged prostate
CAD (coronary artery disease)
H/O heart artery stent
Renal mass, right
Hypertension
Gout
Diabetes type 2, uncontrolled
Hypercholesterolemia without hypertriglyceridemia
Procedures
No Procedures Documented
Assessment and Plan: pt presented with altered gait and LE weakness, Found to have significant cervical
myelopathy. Neuro and neurosurgery evaluated and plans for OR next week. Cardio and endocrine consulted to
assist with preop, clear for surgery. Pt requested to be discharged to home. Will continue decadron taper and ffu
with neurosurgery for operative planning

Resuscitation Status:

Allergies
shellfish (rash) (hives)

ACE inhibitors (coma) (anaphiyaxis)
PCP: Graf DO, Andrew PCP Phone: 6102728221

Admitting Physician: Graf DO, Andrew Attending: Graf DO, Andrew

Consulting Physician(s): HAMAKER, LISA L; Lipshutz MD, Hugh; Fredd MD, Scott; UnknownPhysician,
UnknownUnknownPhysician; Janke DO, FACC, Albert; Blackstone ABIM, Sherri E

Transfer to Facility

Transferred to : Home
Accepting Physician:
Report Given To:

 

Printed By. Wilson, Jean Page 29 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

87
Case 2:19-cv-01059-WB

EINSTEIN HEALTHCARE NETWORK

Einstein Medical Center Montgamery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: {100937573

FIN:

Patient: POTTS, CORNELIUS D Sex/DOB:

Admission Date: 3/22/2017

Document 26-1 Filed 02/14/20 Page 68 of 92

35053047
Maie 10/29/4956

Discharge Date: 3/24/2017

 

 
  
 

 

(Inpatient: Clinical Summary

 

 

 

Reason for Transfer:
Nursing Unit/Phone:

Isolation: No

Patient at Risk for: Fall

Oxygen Therapy: Room air

Bladder Management: Continent
Catheter Size:

FIO2/Flowrate:

Date of Last Catheter Change:

Bowel Management: Continent

Date of last Bowel Movement:

Bowel Routine:
Skin Condition: No problem

Location/Treatment Details:
Date Sufures/Staptes fo be Removed:
iV Access:D/C tv with dry gauze dressing

Mental status/Behavior: Alert
Orientation:Oriented x 3

Communication Limitations: Speaks, Understands

Functional Assessment
Weight Bearing Status:
Transfer:Maximum assistance
Bathing: Maximum assistance
Oral Care: Independent

Therapy Recommendations:
Evaluate and Treat:
Continue:

Vital Signs This Visit
Tamperature Oral: 37.2 Deg?

Mobility: Transfer assistance
Safety Concerns:

Dressing: Moderate assistance
Meals:Moderate assistance

Impairments:Other: weakness
Date of Last Fait:

Shave:

Feeding Tube:

Hospital Stay Information
Vitals and Measurements this Visit (last charted value for your 03/22/2017 visit)

 

Printed By: Wilson, Jean

Page 30 of 52

Chart ID: {67692651
Print Date/Time: 1/9/2020 08:29 EST

88
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 69 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/28/1956
Admission Date: 9/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Apical Haart Rate: 68 bpm

Peripheral Puise Rate: 71 bpm

Heart Rate Monitored: 84 bom
Respiratory Rate: 16 br/min

Blood Pressure: 129/74 mmHg

Mean Arterial Pressure, Cuff: 99 mmHg

Measurements This Visit
HelghtiLength: 190 cm

Weight 139.1 kg
Weight Method: Measured weight
ideal Bady Weiglit: 9 kg
Percent ideal Welght: 156 %
BSA Measured: 2.71
Body Mass index: 38.5 kg/rnz
Call for Results:
Tests to be Done after Discharge:
Laboratory or Other Results This Visit (last charted value for your 03/22/2017 visit)

ematolo
03/23/2017 7:44 AM

Eos Auto: 0.0 % -- Normal range between (0.0 and 3.0 )
Het: 44.7 % -- Normal range between (39.0 and 53.0 }
Hgb: 15.2 gm/dL -- Normal range between ( 14.0 and 18.0 )
Lymph Auto: 8.9 % -- Normal range between ( 22.0 and 44.0 )
MCH: 28.1 pg -- Normal range between ( 25.0 and 35.0 )
MCHC: 34.0 gm/dL -- Normal range between ( 31.0 and 37.0 )
MCV: 82.8 fL -- Normal range between ( 80.0 and 99.0 }
Mono Auto: 3.7 % -- Normal range between (1.9 and 11.4)
MPV: 10.5 fL - Normal range between (7.4 and 10.4 )
Neutro Auto: 86.6 % -- Normal range between (44.0 and 79.0) .
Platelet: 167 x10“3/mel. -- Normal range between ( 140 and 450 )
RBC: 5.40 x10*6/mel. -- Normal range between ( 4.70 and 6.10 )
RDW: 13.7 %
Basophil Auto: 0.1 % -- Normal range between (0.0 and 1.0 )
WBC: 11.8 x1043/melL -- Normal range between (4.0 and 11.0 )
Mono Absolute: 0.4 x1043/mcL — Normal range between (0.0 and 1.2)

 

Printed By: VVlisan, Jean Page 31 of 52 Chart ID: 167692651
Print Date/Time: 1/8/2020 08:29 EST

89
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 70 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, FA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex(DOB: Male {0/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

1

 

 

 

 

Eos Absolute: 0.0 x1043/meL -- Normal range between (0.0 and 0.6)
Baso Absolute: 0.0 x10*3/mcL -- Normal range between (0.0 and 0.1 }
Neutro Absolute: 10.2 x103/mcL -- Normai range between ( 1.7 and 8.4 }
Lymph Absolute: 1.0 x103/meL -- Normal range between (0.4 and 4.2 )

Chemistry
03/24/2017 11:03 AM

Glucose POC: 249 mg/dL -- Normal range between (74 and 99 )
.Glucose POC; .Glucose POC
03/23/2017 10:54 AM

Estimated Creatinine Clearance: 117.85

03/23/2017 7:44AM
Creatinine Lvi: 1.0 mg/dL -- Normal range between (0.7 and 1.3 )
Calcium Lvl: 9.6 mg/dL -- Normal range between (8.4 and 10.2 )
Sodium Lvl: 141 mmol/L -- Normal range between ( 137 and 145 )
Potassium Lvl: 4.5 mmol/L — Normal range between (3.5 and 5.1 )
Chloride Lvl: 103 mmol/L -- Normal range between ( 98 and 107 )
CO2: 27 mmol/L - Normal range between (22 and 30 )
AGAP: 11.0 mEq/L -- Normal range between (5.0 and 15.0 )
Hgb Atc: 8.6 %
BUN: 18 mg/dL -- Normal range between (9 and 20 )
Glucose Random: 209 mg/dL -- Normal range between (74 and 99 )
GFR Non AA: >60 mL/min’ .73m2
GFR AA: >60 mLimin/1.73m2
Est Avg Glucose: 200

Send Out Tests
03/23/2017 3:13PM
Add On Procedure: Processed

Computed Tomoaraph
03/22/2017 9:43 AM

CT Head or Brain wio Contrast: CT Head or Brain w/o Contrast

Diagnostic Radiology
03/22/2017 9:58AM

GD Chest 2 Views: GD Chest 2 Views

 

Printed By: Wilson, Jean Page 32 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

90
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 71 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 100937673 FIN: 35063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 9/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

Magnetic Resonance Imaging
03/22/2017 12:11 PM

MRI Brain/ Cervical Spine w/o Contrast: MRI Brain/ Cervical Spine w/o Contrast
*Only names of radiology studies completed displays. Please se medical record for results.

 

Medication Instructions

Final Medication List
CVS/pharmacy #3011, 1799 DEKALB PIKE BLUE BELL, PA 19422, (610) 235 - 1686
canagliflozin Iavokana 100 mg oral tablet) 1 tab(s), Oral, every day, Refills: 3
sitaGLIPtin (Januvia 100 mg oral tablet) 1 tab(s), Oral, every day, Refills: 3
Prescription sent to:
amLODIPine (am LODiPine 10 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0
atorvastatin (Lipiter 80 mg oral tablet) 1 tab(s), Oral, at bedtime, Refills: 0

dexamethasone (dexamethasone 2 tig oral tablet) , See Instructions, 3 tabs oral BID x 2 days, then
2. tabs oral BID x 2 days, then

1 tab oral BID x 2 days, then

1 tab oral daily x 2 days, then STOP, Refills: 0

nitroglycerin (nitroglycerin 0.4 mg sublingual tablet) | tab(s), Sublingual, every 5 minutes, As Needed, Chest Pain, Refilis: 0
Other Medications

acetaminophen (acetaminophen 325 mg oral tablet) 2 tab(s), Oral, every 6 hours, As Needed, Fever, Refills: 0

allopurinal (allopurinol 100 mg oral tablet) 2 tab(s), Oral, every day, Refills: 0

cholecalciferal (Vitamin D3) 1 tab(s), Oral, every day, Refills: 0

docusate (Colace 100 mg oral capsule) | cap(s), Oral, 2 times a day, Refills: 0

famotidine (fan otidine 20 mg oral tablet) 1 tab(s), Oral, 2 tines a day, Refills: 0

glipiZIDE (GlipiZIDE XL 10 mg oral tablet, extended release) 1 tab(s), Oral, every day, Refills: 0

hydroCHLOROthiazide (hydrochtorothiazide 25 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0

insulin glargine (Toujeo SoloStar 300 units/mL subcutaneous solution) 10 unit(s), Subcutaneous, lunch, take around lpm, do not
wait til night time. If you prefer a different time, you can change the time each day by 2 hours until you reach the desired time. -
rotate injection sites, 30 day(s), Refills: 0

isosorbide mononitrate (Imdur 60 mg oral tablet, extended release) 1 tab(s), Oral, brealefast, Refills: 0

 

Printed By: Wilson, Jean Page 33 of 52 Chart ID: 167692661
Print Date/Time: 1/9/2020 08:29 EST

91
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 72 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

589 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

Inpatient:Clinical Summa

 

 

labetatol (abetalol 200 mg oral tablet) 1 tab(s), Oral, every day, Refills. 0
ranolazine (Ranexa 500 mg oral tablet, extended release) 1 tab(s), Oral, 2 times a day, As Needed, as needed, Refills: 0

Detailed Instructions
Prescriptions: Provided to patient/caregiver
NEW Medications

Prescription sent to:

dexamethasone (dexamethasone 2 mg oral tablet) , See Instructions, 3 tabs oral BID x 2 days, then
2 tabs oral BID x 2 days, then

1 tab oral BID » 2 days, then

1 tab oral daily x 2 days, then STOP, Refills: 0
Last Dose: Next Dose:

Other Medications

acetaminophen (acetaminophen 325 mg oral tablet) 2 tab(s), Oral, every 6 hours, As Needed, Fever, Refills: 0
Last Dose: ___Next Dose:

docusate (Colace 100 mg oral capsule) 1 cap(s), Oral, 2 times a day, Refills: 0
Last Dose: Next Dose: .

insulin glargine (Toujeo SotoStar 300 wnlis/mL subcutancous solution) 10 unit(s), Subcutaneous, lunch, take around lpm, do not
wait til night time. If you prefer e different time, you can change the time each day by 2 hours until you reach the desired time.
rotate injection sites, 30 day(s), Refills: 0
Last Dose: Next Dose:

 

CONTINUE taking these medications (No changes)
CVS/pharmacy #3011, 1799 DEKALB PIKE BLUE BELL, PA 19422, (610) 239 - 1686

canagliflozin (invokana 100 mg oral tablet) 1 tab(s), Oral, every day, Refills: 3
Last Dose: Next Dose:

 

sitaGLIPtin (Januvia 100 mg oral tablet) | tab(g), Oral, every day, Refills: 3
Last Dose: Next Dose:

Prescription sent to:

amLODIPine (amLODIPine 10 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0

 

‘Printed By: Wilson, Jean Page 34 of 52 Chart ID: 467692651
Print Date/Time: 1/9/2020 08:29 EST

92
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 73 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgamery

559 West Germantawn Pike
East Noarriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Maie 10/29/1966
Admission Date: 3/22/2017 Discharge Date: 3/24/2077

 

 

 

Inpatient Clinical Summary

 

 

 

Last Dose: Next Dose:

atorvastatin (Lipitor 80 mg oral tablet) 1 tab(s), Oral, at bedtime, Refills: 0
Last Dase: __Next Dose:

nitroglycerin (nitroglycerin 6.4 mg sublingual tablet) 1 tab(s), Sublingual, every 5 minutes, As Needed, Chest Pain, Refills: 0
Last Dose: Next Dose:

Other Medications

allopurinol (allopurinol 100 mg oral tablet) 2 tab(s), Oral, every day, Refills: 0
Last Dose: Next Dose:

cholecalciferol (Vitamin D3) 1 tab(s), Oral, every day, Refills: 0
Last Dose: ___Next Dose:_

famotidine (famotidine 20 mg oral tablet) 1 tab(s}, Oral, 2 times a day, Refills: 0
Last Dose: Next Dose:

glipiZIDE (GlipiZIDE XL 10 mg oral tablet, extended release) 1 tab(s), Oral, every day, Refills: 0
Last Dose: . Next Dose:

hydroCHLOROthiazide (hydrochlorothiazide 25 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0
Last Dose: Next Dose:

isasorbide mononitrate (Imdur 60 mg oral tablet, extended release) 1 tab(s), Oral, breakfast, Refilis: 0
Last Dose: Next Dose:

Inbetatol (abetalo! 200 mg oral tablet) | tab(s), Oral, every day, Refills: 0
Last Dose: Next Dose:

 

 

’ ranolazine (Ranexa 500 mg oral tablet, extended release) | tab(s), Oral, 2 times a day, As Needed, as needed, Refills: 0
Last Dose: ___Next Dose: __

_ STOP taking these medications

aspirin 81 mg, Chewed, every day, Refills: 0

clopidogrel (clopidogrel 75 mg oral tablet) 1 tab(s), Oral, every day, Refills: 0

colchicine (colchicine 0,6 mg oral capsule) 1 cap(s), Oral, every day, 5 day(s), Refills: 0

diphenbydr AMINE (Diphenhist 25 mg oral tablet) 1 tab(s), Oral, every day, As Needed, as needed for allergy symptoms, Refills: 0

Additional Médication Instructions:

 

Printed By: Wilson,Jean Page 35 af 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

93
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 74 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 93/24/2017

 

 

 

 

 

Reason Aspirin Not Ordered (if applicable).
Reason Beta Blocker Not Ordered (if applicable):
Reason ACE-I/ARB Not Ordered (if applicable):
Reason Statin Not Ordered {if applicable):

Discharge Instructions

Diet Instructions: Carbohydrate controlled, Low fat/Low cholesterol
Physical Activity Instructions: No driving, No exercise until after further contact with the physician
Wound/Drain Care:

Other discharge Instructions: DIABETES CARE: Your sugars will be in flux as you adjust from hospital to home
life. It can rise from increased carbohydrate intake, more sedentary activity, illness, stress, steroids, and weight
gain. (Now that you are on steroids, you are requiring more medication so we are going to restart the toujeo.)
Your sugar can lower with increased activity, less carbohydrate intake, weight loss. If we can control your sugars
better we can decrease the damage to your nerves and blood vessels, may be able to decrease the pain from
neuropathy, and can prevent further nerve damage and blood vessel damage from occurring.

The only way to control diabetes is to know what the sugars are. The only way to know what they are is to check
them. Use the sides of your finger pads for lower pain (the nerve endings are more on the finger pads, for the
sense of touch). Check your sugars before meals, at bedtime, and as needed if symptoms develop. Call Lisa
Hamaker MD or Diana Isaia NP for sugars less than 100 or more than 200 for medication adjustment.

SUGAR IS BLOCKAGE. There is no set dose of medication for diabetes. Your blood sugar requirements can
change over time. As you get older, your pancreas ages too. You are welcome to call Diana lsaia NP at
610.941.6799 should you have any questions regarding your sugars.
Other Referrals:
Home Care Arrangements:
Home Care Services Begin:
Home Infusion Agency:
Hospice Agency:
SNF/Boarding Home:
Equipment Company Information: Montgomery Medical 64 0-630-6357
Equipment Ordered: Rotling walker to bedside
Delivery Date:
Occupational Therapist’s Recommendations:
Physical Therapist’s Recommendations:
Speech Therapist's Recommendations:

 

Printed By: Wilsan,Jean Page 36 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

94
Case 2:19-cv-01059-WB

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Monigomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 100937573
Patient: POTTS, CORNELIUS D
Admission Date: 3/22/2017

Document 26-1 Filed 02/14/20 Page 75 of 92

FIN:
Sex/DOB: Male
Discharge Date: 3/24/2017

35053047
40/29/1956

 

 

 

Inpatient Clinical ‘Summary

 

 

 

Additional information:

Handouts Received: Spina! Stenosis, Easy-to-Read; Smoking Cessation (GLASSADR)

Smoking Status
Current every day smoker
Current every day smoker

No Immunizations Given

Reason Pneumococcal Vaccine Not Given: |

Reason Influenza Vaccine Not Given:

Follow up Appointments
With: Address: When:
LISA HAMAKER 633 W. Germantown Avenue, Suite 105 6/7/2017 09:00:00
Plymouth Meeting, PA 19462
4846226400 Business (1)
With: Address: When:
Mandy Binning Global Neurosciences Institute, 750 Within 3 to 5 days

Brunswick Avenue, 1 Front North

Trenton, NJ 08638

(844) 464-6387 Business (1)

 

 

 

@=abnormal | C=eritical | L=low | H=high | fizcorrected | f=result camment | *sinterp. data | O=order comment | R=tef. lab | T=text result

Routine Chemistry

** Coliectad Date. 3/22/2017 * 3/22/2047 | 3/22/2017 3/22/2017 |

Collected Time 09:27 EDT 10:07 EDT _

Deen ge seems ena gee UE Teen ener pe ener De COREE Agee are e RE ES

Chiorice Lvl

10:37 EDT 14:27 DT etn ne
ee ‘Reference Range Uni

     

   

og ee pga per ers Se ere peso) mel a

 

Printed By: Wilson, Jean

167692651
4/9/2020 08:29 EST

Page 37 of 52 Chart ID:

Print Date/Time:

95
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 76 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery
559 West Germantown Pike

East Norriton, PA 19403-

MRN: 100937573 FIN: 35063047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

 

 

: : — . : ~ nL Pane |
Estimated Creatinine Clearance” 2 Pag BTN 44g gre Pe pol sepaiice Set werd amatal f
‘AGAP oo . Z “42grv . _ et YS.0-45.0) 9 omEa/L :
Bhicosé Bandra eS Te — es “enema Sa se acon oem me
Glucose POC ig90 gg) gla
Resuit Comments
ft: Estimated Creatinine Clearance

The estimated creatinine clearance 113,81, was calculated using the following values;
Creatinine Lvi = 1.0 mo/dL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 130 Kg, as of March 22, 2017 08:28:00 EDT

Height/Length Measured = 190 cm, as of March 22, 2017 08:28:00 EDT
f2: Estimated Creatinine Clearance
The estimated creatinine clearance 113.81, was calculated using the following values;

Creatinine Lvl = 1.0 mg/dL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 130 Kg, as of March 22, 2017 09:04:00 EDT

Height/Length Measured = 190 cm, as of March 22, 2017 09:04:00 EDT

codes LEAL a pea ge cep Oe NOE tee cake eaten es keene EL eee eine tears ripen reseeks cat aay eet eas ce lo. a

Procedure oP : ee er "Reference Range’ “units” ~ er

Estimate Creatinine Clearance - odmiagag Cb Pern Le ee oo GS
Glucose POC SBT oo 2904 74-80)" cee sae “nga” =e

Result Comments
f3: Estimated Creatinine Glearance
The estirnated creatinine clearance 117.85, was calculated using the fallowing values;

Creatinine Lv! = 1.0 mo/dL, as of Mareh 22, 2017 09:27:00 EDT

 

Printed By: Wilson, Jean Page 38 of 52 Chart ID: 167692654
Print Date/Time: 1/9/2020 08:29 EST

96
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 77 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Narriton, PA 19403-

MRN: 100937573 FIN: 35053047

Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/28/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

@=abnormal | C=eritical | L=low | H=high | #=corrected | fFresuit comment | *=interp. data | O=order comment] R=tef, lab | T=text result
ine mi

Result Comments
f3: Estimated Creatinine Clearance

Weight Measured = 139.1 Kg, as of March 22, 2017 16:01:00 EDT

Height/Length Measured = 190 om, as of March 22, 2017 16:01:00 EDT
—_ oo lected Date’ 8/83/2017 | ° "3/23/2017 13/23/2017 | 9/23/2017
Collected Time. 08:28 EDT O7:44EDT 08:28 EDT: 10:64EDT)
Procedure se "Reference Range Units

Sodumbyi ~ TATE : - [137-145] mmol.

Ghlotds Lat oo mene aga
aes eee a
BUN | omgfdi
Gisatining ve senea a cesses ge tal nn cues Rg gees we mel gin ooo
Calolum vi “Sg aio.gp 7 mgd,
BER Hse aK” OE ep gga pen Ti eke cca ee nel Eg

 

 

Estimated Creatinine Clearance - PE 447.854 117.888 E
‘aap dea Deel agiggt sd FRR od cd ede bsg gpg paige
ligase Random” "TR oT  Fregap mgt
Hehe aga sr ge es peri

   

Se er tec cocanccceenete cteeecceetaeicheae cane unsteseuasesenascetege Coaenerenaaenescesen CAEL Age epee HEED ey ELE IEEE L SEE LECCE UCASE SERS TASS MAGA A UELG SEUSS GES A SEL SCUE ICEMAN S WU CSE E SES

Glucose BOS RAR ecb nes ameter cn cece ee OER

Result Comments
4: Estimated Creatinine Cleayance
The estimated creatinine clearance 117.84, was calculated using the following values,

 

Creatinine Lvl = 1.0 mg/dL, as of March 23, 2017 07:44:00 EDT
Weight Measured = 139.4 Kg, as of March 22, 2017 16:01:00 EDT
Height/Length Measured = 190 cm, as of March 22, 2017 16:01:00 EDT
5: Estirnated Creatinine Clearance
The estimated creatinine clearance 117.85, was caloulated using the following values;
Creatinine Lvl = 1.0 mg/dL, as of March 23, 2017 07:44:06 EDT

Weight Measured = 139.1 Kg, as of March 23, 2017 10:48:00 EDT

 

Printed By: Wilson, Jean Page 39 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

97
 

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 78 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Nerriton, PA 19403-

MRN: - 100937573 FIN: 350630047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

@=abnormal | C=critical | L=tow | H=high | #=corrected | f=resuit comment { *=interp. data | O=order comment | R=ref. lab | T=text result
outine C istr

Result Comments
18: Estimated Creatinine Clearance

HeightLength Measured = 190 cm, as of March 23, 2017 10:48:00 EDT

” Goilected Date: 3/23/2017 “gppareod7 3/23/2017" 3/24/2017 ©

Collected Time: 41:55 EDT 16:58 EDT | | 20: ‘51 EDT | 05: 42 EDT:
“Procedure: ‘Reference Range Units
Glucose POC i. a ae ee i a6 - "9ggh | 225K “T& 99) “mg/dl oe

  

Interpretive ‘Data,

*t Hgb Aic
Hab Alc REFERENCE RANGES
Non-Diahetic Range <6.0%
ADA Therapeutic Target 6.0-7.0%
Action Suggested >7.0%

 

 

 

@=abnormal | C=critical | L=low | H=high | #=corrected | f=result comment | *=interp. data | O=order comment | R=ref. lab | T=text result

Routine Chemi

Gollected Date! 9/24/2017 = 3/24/2017 . 3/23/2017 : 4 ieeoner 1.
Collected Time. 11:03 EDT - 08: 42 EDT 20:51 EDT : 16:58 EDT
“Procedure : i :
licsea BOS wil bo gg syggge gt aE Oe”

CSCO ec ccessessssssanesse seseaseefessvenss Mistntecssssscacatuecoesnssinentiss davon eaduusrgsnsacansnnt ee sies 70444 0g Soe s00 04 00A1 AEE GeUH PRA A Cee TE AE ES ET SIS SS

     

* Coliectad Bate 3/23/2017" 3/23/2047": 3/23/2017 3/28/2017 ©
Collected Time, 11:56 EDT «10:64 EDT | 08:28 EDT | 07:44 EDT |

 
      

 

PPROCOD ten eter verve oe un nnn enn gg gn Reference Range Units
ageageeee pr mer eens . jaya” arta “aml :
Po ccannnesTncnie ee ne 2 pee spe eB ST immo
Printed By: Wilson, Jean Page 40 of 52 Chart 1D: 167692651

Print Date/Time: 1/9/2020 08:29 EST

98
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 79 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Mantgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 9/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

__ Collacted Time: 11:55 EDT 10:64 EDT 08:28EDT O7:44 EDT
- Procedure : ‘Reference Range Units
Sister ie oe rage eto ain

*enLtenin/A 732
imLiminét,.73m2 .

 

Result Comments
f4: Estimated Creatinine Clearance
The estimated creatinine clearance 117.85, was calculated using the follawing values,

Creatinine Lv! = 4.0 mg/dL, as of March 23, 2017 07:44:00 EDT
Weight Measured = 139.1 Kg, as of March 22, 2017 16:01:00 EDT

Height/Lerigth Measured = 190 cm, as of March 22, 2017 16:01:00 EDT
{5: Estimated Creatinine Clearance
The estimated creatinine clearance 117.85, was calculated using the following values;

Creatinine Lvl = 4.0 mg/dL, as of March 23, 2017 07:44:00 EDT
Weight Measured = 139.1 Kg, as of March 23, 2017 10:48:00 EDT

Height/Length Measured = 490 om, as of March 23, 2017 10:48:00 EDT
oo" Goliectad Date! 3/23/2017 3/22/2077" “3/22/2017 3/22/2017
Collected Time 06:28 EDT : 20:41 EDT | 17:30 EDT . 16:11 EDT ;

‘Reference Range ‘Units

  

Gliicose POC

 

 

Printed By: Wilson, Jean Page 41 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

99
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 80 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery
559 West Germantown Pike

East Norriton, PA 19403-

MRN: 100937573 FIN: 39053047
Patient: POTTS, CORNELIUS D Sex/DOB: Mate 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

@=abnormal | C=critical | L=low | H=high | #=corrected | f=resuit comment ' *=interp. data | O=order comment| R=ref. lab | T=text result
gutine G istr
Result Cormments

f3: Estimated Creatinine Clearance
The estimated creatinine clearance 117.85, was calculated using the faliowing values;

Creatinine Lvl = 1.0 mg/clL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 139.1 Kg, as of March 22, 2017 16:01:00 EDT
Height/Length Measured = 190 cm, as of March 22, 2017 16:01:00 EDT

“Collected Date: 9/22/2017 3/22/2017 © 3/22/2017 |  Bf2212017 |
Collected Time: 16:04 EDT | 4:27 EDT : 10:37 EDT - 10:07 EDT |

cn Brocade cs cvnmg ayemgageel | | “Referencs Range ‘Units
eaimaigd ‘Creatinine Cleatance irra bes agar a pga cone ~S cen is cea : nn een
Goose POC Poe 4894” ina. Sop mgd
Result Comments.
ft: Estimated Creatinine Clearance

The estimated creatinine clearance 113.81, was calculated using the following values;
Creatinine Lv! = 4.0 mg/dL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 130 Kg, as of March 22, 2017 08:28:00 EDT
HelghtLength Measured = 190 cm, as of March 22, 2017 08:28:00 EDT
f2: Estimated Creatinine Clearance
The estimated creatinine clearance 113.81, was calculated using the following values;
Creatinine Lvi = 1.0 mg/dL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 130 Kg, as of March 22, 2017 09:04:00 EDT
Height/Length Measured = 190 em, as of March 22, 2017 09:04:00 EDT
#3: Estimated Creatinine Clearance
The estimated creatinine clearance 117. 85, was calculated using the following values;
Creatinine Lvl = 1.0 mg/dL, as of March 22, 2017 09:27:00 EDT
Weight Measured = 139.1 Kg, as of March 22, 2017 16:01:00 EDT

Height/Length Measured = 190 om, as of March 22, 2017 16:01:00 EDT

 

Printed By: Wilson, Jean Page 42 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

100
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 81 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN. 100937573 FIN: 35053047

Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

@=abnormal | C=¢ritical | L=low | H=high | #=corrected | f result comment | interp. data | O=order comment | R=tef. lab | T=text result

ee OCR NC EEE SED TE ERS OREO TE ERD FOE EEC ES SOLES eee ey REESE CREEL GREE Eee te Bad

. Collected T Time 09:27 EDT a
‘Procedure “Reference Range Units

SodiunnLa 487-148] mmol.
oigeatn iT REAP ame
Chloride wl" FBR ee to7y mmo

  
  
    
  

    
  
  
    

 

Creatininé Lvl ” — we FQ 107A) ae
Calcium tv {8.4-10, 2]

 

srt k cd cca eek re eee PAE ATES READER EEE EEE EE tne CEES KS AEOO epee neae Ee UE EEE Cea le aren ab escan eee styyeneerean ces at
MAC a tena de wee MEDES re PA RS ee bebe EE CEO FEE eee TERE EAA A SEAR ET AEP EORTC RDB t weds des Manes rena bes ees TeU Td Beane sere ee

nena Data
4: Hgb Ate

 

Non-Diabetic Range <6,0%
ADA Therapeutic Target 6.0-7.0%
Actian Suggested >7,0%

 

 

 

 

 

@=abnormal | C=critical | L=low | H=high | #=corrected j feresult comment | *=interp. data | O=order comment | R=tef. lab | T=text result

” Collected Date! 3/23/2017: 3/22/2017 -
_ Collected Time O07: 44 EDT 02: 727 EDT | . - ee
Procedure . Reference Range Units

S  POCO UE a ooeesesvsns sfesssttrny setsesesitneee i 6-14 Of e Range
EBA
~ HAABION
"789.0-53.0)"
(eieo a
~beossg Bg
: : 31.0-37.0) a grid oo
ware agg “a8 SR” Boose en seomanensd

MPV HOARE BRAT cca can
Platelet eR a

  

   

 

Printed By: Wilson, Jean Page 43 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

101
 

Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 82 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgamery

5459 West Germaniawn Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047

Patient: POTTS, CORNELIUS D Sex/DOB: Mate 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 
 
 
 

 

Heniatolog)

 

 

 

@=abnormal | C=critical | L=low | H=high | #=corrected | fsresuit comment | *=interp. data | O=order comment| Reref. jab | T=text result

i” Collected Date 3/23/2017 | 322/201 7

a Procedure ee ~ Reference Range Units ~ —
Neutro Auto! i O82R TAA 70 OT
Lymph Auto B.BERE 28.08) 22.0-44.0)
MonoAuto PREG (4.9-11.4] |

%

~ :
10% mol:
| tosaimal
"x 1043 /mnek.

 
 
      
    
 
 
       

Neutro Absolute” "402d,
Lymph Aneolite"” P TORE TY
Mono Absolute =; 4"

Eos Absolute = 0.08

 

 

 

   

Reference Range Units :
[4.0-11.0]  10ABimel.
14.70-6.10] x 1046 /rnel.
gh TR Ba BBR aS BP eid 2
BRS Be ag
[<=16.0)
a
“oossor
aio a
“  ff40-450) © et OAB/imeL
BB.ghei =: 9 B32R' [440-79.0) =
22.0-44.0]
oo eatgy

 

EN cee ab
Pidtelet “467
Neitro Auto >
Lymph Auto Ba
WMiono Auto." :
Eos Auto

 

      
    
    
  

 

Printed By: Wilson Jean Page 44 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

102
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 83 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 400937573 FIN: 350523047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/20/1956
Admission Date: 9/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

@=abnormal | C=eritical | L=low | H=high | #=corrected | feresult comment | “=interp. data | O=order comment | R=ref. lab | T=text result

” "Gollected Date: 3/23/2017
Collected Time: 15:13 EDT -

Add On Procedure Progedsod ae ee

 

 

 

 

orriputed Tomography:

 

[

ACCESSION EXAM DATE/TIME EXAM ORDERING PROVIDER
3/22/2017 09:43 EDT CT Head or Brain w/a Contrast Modi MD, Prachi M

  

CT Head or Brain w/o Contrast
CT BRAIN, UNENHANCED

HISTORY: Lefi-sided weakness x 1 month.
TECHNIQUE: Routine unenhanced axial CT of the brain.
Total Exam DLP (mGy-cm): 570.8

COMPARISON: None.

FINDINGS: There Is no acute intracranial hemorrhage, extracerebral

 

fluid

collection, midline shift, or mass effect. No CT evidence of acute

transeartival

infarction. Mild cerebral white matter hypoattenuation is nonspecific

but tikely

mild sequela of chronic small vessel Ischemia in a patient of this
"age. Mild

central parenchymal volume loss is seen. There is intracranial

vascular

calcification,

Printed By: Wilson,Jean Page 45 of 52 Chart ID: 467692651

Print Date/Time: 1/9/2020 08:29 EST

103
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 84 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Nerriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

CT Head or Brain wio Contrast

Visualized paranasal sinuses are essentially clear. No suspicious
calvarial
lesions,

IMPRESSION:

No acute intracranial hemorrhage or transcortical infarction. MRI is
more
sensitive for acute ischemia.

Mild probable sequela of chronic small vessel ischemia and volume
logs.

Exam Complete Date and Time 3/22/2017 9:43 AM , Report Signed Date
And Time
3/22/2017 9:47 AM.

 

 

 

 

ACCESSION EXAM DATE/TIME EXAM ORDERING PROVIDER
3/22/2017 09:58 EDT GD Chest 2 Views Modi MD Prachi M

GD Chest 2 Views
CLINICAL INFORMATION: left sided weakness x 1 month

COMPARISON: Chest x-ray of 6/15/2015

TECHNIQUE/PROCEDURE: GD CHEST FRONTAL / LATERAL
FINDINGS:

LUNGS AND PLEURAL SPACES: The lungs are clear. There is no pleural
effusion or

pneumothorax. Trachea is midline. The pulmonary vasculature is normal.
CARDIOVASCULAR AND MEDIASTINUM: Cardiomediastinal silhouette is
within normal

limits.

UPPER ABDOMEN AND OSSEOUS STRUCTURES: Unremarkable

IMPRESSION: No active disease,

 

Printed By: Wilson, Jean Page 46 of 52 Chart ID: 167692651
Print Date/Time: 41/9/2020 08:29 EST

104
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 85 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Mantgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

‘Diagnostic Radioleg

 

 

GD Chest 2 Views

Exam Complete Date and Time 3/22/2017 9:58 AM , Report Signed Date

 

   

 

 

And Time
3/22/2017 10:02 AM.
hs Magnetic Resonance Imagin
ACCESSION EXAM DATE/TIME EXAM ORDERING PROVIDER
3/22/2017 12:11 EDT MRI Brain’ Cervical Spine w/o Modi MD,Prachi M
Contrast

MR! Brain! Cervical Spine wo Contrast
MR BRAIN/CERVICAL SPINE WITHOUT GONTRAST:

HISTORY: left sided weakness and altered sensation x 1 morith.
TECHNIQUE:

MRI of the brain was obtained at 3 Tesla with the following

sequences: Axial

T2-weighted, sagittal 3-D T1-weighted and FLAIR with axial and caronal
reformatted images, axial GRE, axial diffusion-weighted, and axial

3-D SWI.

MRI of the cervical spine was obtained with the following sequences:
Sagittal

T1-weighted, sagittal T2-weighted, sagittal T2-weighted fat
suppressed, axial

T2-weighted, and axial GRE.

No intravenous contrast.
COMPARISON: CT brain done on 3/22/2017.
FINDINGS:

Brain: There is focal encephalomalacia in the left posterior inferior
temporal

lobe, may be sequela of prior Ischemia or trauma. A few scattered
foc] of T2

protongation is seen in the cerebral white matter, nonspecific, but
ma

repaeent mild sequela of chronic small vessel ischemia in a patient

 

Printed By: Wilson, Jean Page 47 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

105
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 86 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery
559 West Germantown Pike

East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

MRI Brain/ Cervical Spine wo Contrast

of this

age. There are bilateral smal medial middle cranial fossa arachnoid
cysts,

right larger than left. There is no acute intracranial hemorrhage,
axtracerebral

fluid collection, midline shift or mase effect. No acute infarction.
No

abnormal susceptibility. Mild cerebral and cerebellar parenchymal
valurne loss

is seen.

Mild mucosal thickening Is seen in the ethmold air celis. No
suspicious Marrow

signal.

Cervical spine: There Is straightening of the cervical lordosis.
Minimal

retrolisthesis of C3 on C4 is seen, likely degenerative. Vertebral
bady heights

are preserved. No suspicious marrow signal. Cervicomedullary junction
is normal

in appearance, There Is focal card signal abnormality at C4-6
compatible with

compressive myelopathy. Multilevel disc desiccation is seen, with
moderate to

severe disc space narrowing at C3-4 through C6-7 levels. Endplate
edema is seen
at C4-5, likely degenerative.

C2-3: Posterior disc osteaphyte complex and ligamentum flavum
thickening.

Moderate spinal canal stenosis. Uncovertebral and facet arthrosis are
seen with

moderate left greater than right neural foraminal narrowing.

03-4: Posterior disc osteophyte complex abutting the ventral cord.
Mild

ligamentum flavum thickening, Moderate spina! canal stenosis,
Uncovertebral and

facet arthrosis are seen with maderate to severe right greater than
left neural

foraminal narrowing.

C4-5: Posterior disc osteophyte complex ecceniric to the left

 

Printed By: Wilson, Jean Page 48 of 52 Chart ID:

Print Date/Time:

467692651
4/9/2020 08:29 EST

106
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 87 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 40/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

MRI Brain/ Cervical Spine wio Contrast

Ligamentum flavum

thickening. Severe spinal canal stenosis with abnormal signal within
the cord

compatible with compressive myelopathy. Uncovertebral and facet
arthrosis are

seen with severe tight greater than left neural foraminal narrowing,

5-6: Posterior dise osteophyte complex and ligamentum flavum
thickening.

Moderate to severe spinal canal stenosis. Uncovertebral and facet
arthrosis are

seen with moderate to severe left greater than right neural foraminal
harrowing.

6-7: Posterior disc ostecphyte complex and ligamentum flavum
thickening. Mild

to moderate spinal canal stenosis. Uncovertebral and facet arthrosis
are seen

with moderate to severe right and madcerate left neural foraminal
narrowing.

CT-T1: Posterior dise osteaphyte complex eccentric to the right. Mild
spinal

canal stenosis. Uncovertebral and facet arthrosis are seen with
moderate right

and mild left neural forarninal narrowing.

Visualized paraspinal soft tissue is unremarkable.
IMPRESSION:

No acute intracranial abnormality. Focal left posterior inferior
temporal

encephalomalacia, may be sequela of prior ischemia or trauma. Mild
probable

sequela of chranic small vessel ischemia and volume loss.

Advanced multilevel spondylosis of the cervical spine as described
above, with

severe spinal canal stenosis at C4-5 and associated abnormal cord
signal at this

level compatible with compressive myelopathy. Moderate spinal canal
stenosis at

02-C3, C3-4, and moderate to severe spinal canal stenosis at C5-6.

 

Printed By: Wilson, Jean Page 49 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

107
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 88 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgomery

559 West Germantown Pike
East Nerriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

‘Magnetic Resonance Imaging...

 

 

 

MRI Brain/ Cervical Spine w/o Contrast

Multilevel neural foraminal narrowing, moderate left greater than
right at C2-3,

maderate to severe right greater than left at C3-4, severe right
greater than

left at C45, moderate to severe left greater than right at CO-6,
maderate to

severe right and moderate left at C6-7, and moderate on the right at
C7-T1.

Exam Complete Date and Time 3/22/2017 12:11 PM , Repart Signed Date
And Time
3/22/2017 12:44 PM.

 

 

   

 

COLLECTED DATE/TIME: 8/6/2015 09:32 EDT ACCESSION:

RECEIVED DATE/TIME: 8/6/2015 10:17 EDT MF-XX-XXXXXXX
Diagnosis

Right renal mass, fine needle aspiration:

-- Abundant granular and amorphous debris suggestive of hemorrhagic cyst contents.
-- No cyst lining epithelium included in this aspirate.

-- This aspirate is best considered nondiagnostic.

PATRICIA Mf PEROSIO, MD

{Electronic signature)
Verified: 08/10/2016 11:26 EDT

Clinical Information
Relevant Clinical Information: renal mass
Type of Procedure: FNA

Source of Specimen
Right Renal Mass

Special Stains / Slides

CYTO PREPARATIONS

Simears: Pap Stained 3
Diff Quik 3

Cell Block H&E Slides 1

TOTAL ROUTINE SLIDES 7

 

Printed By: Wilson, Jean Page §0 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

108
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 89 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Genter Montgomery

559 Wast Germantown Pike
East Narriton, PA 19403-

MRN: 100937873 FIN: 35053047
Patient: POTTS, CORNELIUS DB Sex/DOB: Male 10/28/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017

 

 

 

 

 

COLLECTED DATE/TIME: 8/6/2015 09:32 EDT ACCESSION:
RECEIVED DATE/TIME: 8/6/2015 10:17 EDT MF-XX-XXXXXXX
Diagnosis

Right renal mass, fine needle aspiration:

-- Abundant granular and amorphous debris suggestive of hemorrhagic cyst contents.
-- No cyst lining epithelium included in this aspirate.

-- This aspirate is best considered nondiagnostic.

PATRICIA M PEROSIO, MD
(Electronic signature)
Verified: 08/10/2018 17:26 EDT

Clinical Information
Relevant Clinical Information: renal mass
Type of Procedure: ENA

Source of Specimen
Right Renal Mass

Special Stains / Slides

CYTO PREPARATIONS

Smears: Pap Stained 3
Diff Quik 3

Cell Block H&E Slides 1

TOTAL ROUTINE SLIDES 7

 

 

 

 

COLLECTED DATE/TIME: 8/6/2015 09:32 EDT ACCESSION:
RECEIVED DATE/TIME: 8/6/2015 10:17 EDT MF-XX-XXXXXXX
Diagnosis

Right renal mass, fine needle aspiration:

-- Abundant granular and amorphous debris suggestive of hemorrhagic cyst contents.
-- No cyst lining epithelium included in this aspirate.

-- This aspirate is best considered nondiagnostic.

PATRICIA M PEROSIO, MD

(Electronic signature)
Verified: 08/10/2016 17:26 EDT

 

Printed By: Wilson,Jean Page 51 of 52 Chart (D: 167692651
Print Date/Time: 1/9/2020 08:29 EST

109
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 90 of 92

EINSTEIN HEALTHCARE NETWORK
Einstein Medical Center Montgamery

559 West Germantown Pike
East Norriton, PA 19403-

MRN: 100937573 FIN: 35053047
Patient: POTTS, CORNELIUS D Sex/DOB: Male 10/29/1956
Admission Date: 3/22/2017 Discharge Date: 3/24/2017 .

 

 

 

 

 

 

COLLECTED DATE/TIME: 8/6/2015 09:32 EDT ACCESSION:
RECEIVED DATE/TIME: 8/6/2015 10:17 EDT MF-XX-XXXXXXX

Source of Specimen
Right Renal Mass

Clinical Information
Relevant Clinical Information: renal mass
Type of Procedure: FNA

Gross Description
From 3 passes: Prepared 3 air-dried, 3 fixed smears and needle flush in 10% Neutral Buffered Formalin for preparation of | cell block.

Microscopic Description

A fine needle aspiration of a right renal mass was performed under radiologic guidance. 3 air dried smears, 3 fixed smears, and one cell
block are reviewed. This aspirate contains abundant granular and amorphous debris with background blood suggestive of degenerating
hemorrhagic cyst contents. No epithelium is identified. ,

Special Stains / Slides

CYTO PREPARATIONS

Smears: Pap Stained 3
Diff Quik 3

Cell Block H&E Slides |

TOTAL ROUTINE SLIDES 7

Tissue Code
}

Performing Locations
Rt: This test was performed at:
EMGM Laboratory, 559 West Germantown Pike, East Norriton, PA, 19403-  , (484) 622-1475

 

Printed By: Wilson, Jean Page 52 of 52 Chart ID: 167692651
Print Date/Time: 1/9/2020 08:29 EST

110
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 91 of 92

EXHIBIT “EK”

 
Case 2:19-cv-01059-WB Document 26-1 Filed 02/14/20 Page 92 of 92

 

 

United States District Court Eastern District of Pennsylvania https://ecf.paed.uscourts.gow/cgi-bin/DktRpt.pI? 11136153555191:
Date Filed # | Docket Text
03/12/2019 1 | NOTICE OF REMOVAL by MEDICAL MANAGEMENT INTERNATIONAL, INC. fram Common Pleas Montgomery County, case number 2019-02406, Certificate of Service. (Filing

fee § 400 receipt number 193975}Gwh, } (Main Document | replaced on 3/15/2019) (jwl, ). (Entered: 03/14/2019}

03/27/2059 2 | ORDERED THAT THE PROTHONOTARY OF THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PA, MAY SUBMIT THE AFORESAID RECORDS TO THE
CLERK OF THIS COURT IN ELECTRONIC FORMAT, SO THAT THEY CAN Bf FILED IN THE ABOVE-CAPTIONED MATTER. SIGNED BY HONORABLE WENDY
BEETLESTONE ON 3/27/2019, 3/28/2019 ENTERED AND COPIES MAILED TO UNREPS AND E-MAILED (sg, } (Entered: 03/28/2019}

04/03/2019 4 | Original Record together with certified copy of docket entries received fron Court of Common Pleas of Montgomery County, (Attachments: #1 PART 2, #2 PART 3,43 PART 4, #4 PART
5, #5 PART 6, #6 PART 7, 8.7 PART 8, # & PART 9, #9 PART 10, # 10 PART 11, #11 PART [2, #12 PART 13, #13 PART 14\eq, ) Gintered: 04/03/2019)

 

 

 

 

 

 

 

 

 

 

OSH 7/2019 4 | ANSWER to Complaint WITH AFFIRMATIVE DEFENSES by BANFIELD PET HOSPITAL, MEDICAL MANAGEMEN’t INTERNATIONAL, INC., PETSMART,
INC. (WICKERSHAM, RICHARD) (Entered: 05/17/2019)

05/22/2019 5 | NOTICE OF CONFERENCE: PRETRIAL CONFERENCE SET FOR 6/27/2019 05:00 PM IN JUDGE'S CHAMBERS BEFORE HONORABLE WENDY BEETLESTONE. (Attachments:
# | Blectronic Discovery Order, # 2 Joint Report and Discovery Plan am, } Entered: 05/22/20 19)

66/27/2019 § | PAPERLESS ORDER REFERRING CASE TO ARBITRATION AND CANCELLING THES PRELIMINARY PRETRIAL CONFERENCE SET FOR 06/27/2019 AT $:00 PM IN
CHAMBERS. BY HONORABLE WENDY BEETLESTONE ON 06/27/2019. 06/27/2019 ENTERED AND E-MAILED. (mima, } (Entered: 06/27/2019)

07/0272019 | 7 | NOTICE of Hearing. ARBITRATION HEARING SET FOR 10/90/2019 09:30 AM IN Philadelphia Gwi, ) Modified on 7/12/2019 (iw, ). (Main Document 7 replaced on 7/12/2019) Givi, ).
(Entered: 07/02/2019)

| O7/ 11/2019 8 | ORDER REFERRING CASE TO ARBITRATION AND APPOINTING WILLIAM HERBERT HOWARD, STANLEY 5. ELLENBERG, AND SCOTT M. WILHELM AS

 

{ ARBITRATORS.. SIGNED BY HONORABLE WENDY BEETLESTONE ON W41/19, 7/11/19 ENTERED AND COPIES B-MAILED.(wl, ) (Entered: 07/1 1/2019)

 

 

 

 

 

 

 

 

 

 

/99/18/2019 | 2 | MOTION te Compel Plahuiffe Discovery Responses fled by BANFIELD PET HOSPITAL, MEDICAL MANAGEMENT INTERNATIONAL, INC., PETSMART, INC._Memorandum of
| Lew, Certificate of Good Faith, Certificate of Service, (Attachments: # J ExbibitXPERRY, MARC) (Entered: 09/18/2019)
09/23/2019 | 10 | PAPERLESS ORDER DENYING 5 MOTION TO COMPEL BY HONORABLE WENDY BEETLESTONE ON 09/23/2019. IT IS FURTHER ORDERED THAT A CONFERENCE
| | GAUL. IS SCHEDULED 70 TAKE PLACE ON THURSDAY, SEPTEMBER 26, 2019 AT 2:30 PM. COUNSEL FOR DEFENDANTS SHALL INITIATE THE CALL AND ONCE: ALL
PARTIES ARE ON THE LINE CALL IN THE CHAMBERS AT 267-299-7450 TO CONNECT THE JUDGE. THANK YOU.0923/2019 ENTERED AND COPIES E-MAILED (ame )
(Entered: 09/23/2019) ; _ __. _ _
(99/26/2019 | Lt | Minute Entry for proceedings held before HONORABLE WENDY BEETLESTONE Conference Call held on 09/26/2019 (nd, ) (Entered: 09/27/201 9)
j101122019 | 12 | ORDERED THAT THE PARTIES' LETTER REQUEST BY WAY OF STIPULATION TO RESCHEDULE THE ARBITRATION IS DENIED, SIGNED BY HONORABLE WENDY

| BEETLESTONE ON 10/16/2019. 10/18/2019 ENTERED AND COPIES E41 A AILED.(sg, ) (VACATE PER #13) (Entered: 10/18/2049)

 

I : ——— : jai

| 10/22/2019 | 13 | ORDER THAT THE CLERK OF COURT SHALL VACATE THIS COURT'S ORDER (ECF #12) DATED 10/17/19, THE PARTIES ARE GRANTED A SIXTY DAY ARBITRATION

| CONTINUANCE; ETC.. SIGNED BY HONORABLE WENDY BEETLESTONE ON 10/21/19. 10/23/19 ENTERED AND E-MAILED, COPY TO ARB CLERK (jl, } (Entered:

i 10/23/2019)
bo

 

 

 

 

 

 

 

 

 

{10/23/2019 | 14 | NOTICE of Hearing: ARBITRATION HEARING RESCHEDULED FOR 12/18/2019 09:30 AM IN Philadelphia (kp, ) (Entered: 10/23/2019)

is of Hearing ue RESC URE AMUN Piladelphia(kp, )Gentered: 10/23/2019)

| 14192019 | 15 | ORDER THAT WILLIAM HOWARD, STANLEY ELLENBERG AND SCOTT WILHELM ARE DISMISSED, AND PATRICK MURPHY, JEROME KLINE, AND DANIBL WOOSTER

|" | ARE APPOINTED AS ARBITRATORS ON 12/18/2019. SIGNED BY HONORABLE WENDY BESTLESTOne ON riftamore 11/19/2019 ENTERED AND COPIES E-MAILED (kp,

| {) (Entered: 11/19/2019) _ _ _ _ _ - si a _

| 12/17/2019 16 NOTICE of Withdrawal of Appearance by RICHARD 8. WICKERSHAM, JR on behalf of All Defendants (WICKERSHAM, RICHARD) (Entered: 12/37/2019) _ _ |

[12/18/2019 17 | ARBITRATION AWARD. ENTERED AND COPIES E-MAILED.(kp, ) (Entered: 127182019) oo 7 |

j01/13/2020 18 | Appeal from Arbitration Award by BANFIELD PET HOSPITAL, MEDICAL MANAGEMENT INTERNATIONAL, INC., PETSMART INC. Ceniflonte of Service (PERRY, MARC)
Modified on 1/13/2020 (lisad, }, (Entered: 01/13/2020) =

 
